Exhibit 10.4

EXECUTION VERSION

SECOND AMENDED AND RESTATED

TRADEMARK LICENSE AGREEMENT

SECOND AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT (the “Agreement”), made
as of this 16th day of July, 2010 (the “Effective Date”), by and among Donald J.
Trump, an individual with an address at 721 Fifth Avenue, New York, New York
10022 (“Trump”), Ivanka Trump, an individual with an address at 725 Fifth
Avenue, New York, New York 10022 (“Ivanka Trump”) (Trump and Ivanka Trump are
collectively referred to herein as the “Trump Parties”), Trump Entertainment
Resorts, Inc., a Delaware corporation with a principal place of business at 1000
Boardwalk at Virginia, Atlantic City, New Jersey 08401 (“Company”), Trump
Entertainment Resorts Holdings, L.P., a Delaware limited partnership with a
principal place of business at 1000 Boardwalk at Virginia, Atlantic City, New
Jersey 08401 (“Trump Holdings”), Trump Taj Mahal Associates, LLC, a New Jersey
limited liability company with a principal place of business at 1000 Boardwalk
at Virginia, Atlantic City, New Jersey 08401 (“Trump Taj Mahal Associates”),
Trump Plaza Associates, LLC, a New Jersey limited liability company with a
principal place of business at the Boardwalk at Mississippi Avenue, Atlantic
City, New Jersey 08401 (“Trump Plaza Associates”), and Trump Marina Associates,
LLC, a New Jersey limited liability company with a principal place of business
at Huron & Brigantine Blvd., Atlantic City, New Jersey 08401 (“Trump Marina
Associates”). (All of the foregoing are collectively referred to herein as
“Parties” or individually as a “Party”).

R E C I T A L S:

WHEREAS, Trump, Company, Trump Holdings and certain subsidiaries of Trump
Holdings entered into that certain Amended and Restated Trademark License
Agreement, dated as of May 20, 2005 (the “Prior License Agreement”), and Trump,
Trump Holdings and Company entered into that certain Amended and Restated
Trademark Security Agreement, dated as of May 20, 2005 (the “Prior Security
Agreement”);

WHEREAS, on February 17, 2009, Company, Trump Holdings and certain of their
subsidiaries (collectively, the “Debtors”) filed voluntary petitions under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1330 (the
“Bankruptcy Code”), in the United States Bankruptcy Court for the District of
New Jersey, and the Debtors’ chapter 11 cases are being jointly administered
under case styled In re TCI 2 Holdings, LLC, et al., No. 09 13654 (JHW);

WHEREAS, the Ad Hoc Committee of Holders of 8.5% Senior Secured Notes Due 2015
(the “Ad Hoc Committee”) and the Debtors filed that certain Modified Sixth
Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code
Proposed by the Ad Hoc Committee of Holders of 8.5% Senior Secured Notes Due
2015 and the Debtors dated as of January 5, 2010 (as amended, supplemented or
modified, the “Plan of Reorganization”);



--------------------------------------------------------------------------------

WHEREAS, on November 16, 2009, certain parties, including but not limited to
Trump, Ivanka Trump and the members of the Ad Hoc Committee, entered into a Plan
Support Agreement (“Plan Support Agreement”) pursuant to which, subject to the
terms and conditions thereof, the Trump Parties and Trump Holdings would, among
other things, enter into a second amended and restated license agreement;

WHEREAS, the Parties desire to terminate the Terminated Agreements (as
hereinafter defined), to the extent not previously terminated;

WHEREAS, by virtue of advertising, promoting, and adhering to the highest
standards of service and marketing, Trump has made the names “DONALD J. TRUMP,”
“DONALD TRUMP,” “D. J. TRUMP” and “D. TRUMP” (collectively, the “Donald Names”),
and “TRUMP” (the “Trump Name” and together with the Donald Names, collectively,
the “Trump Names”) well known to the public and the Trump Names enjoy among the
trade and the public a superior reputation and widespread goodwill with respect
to the style and quality of services and products bearing or associated with the
Trump Names;

WHEREAS, by virtue of advertising, promoting, and adhering to the highest
standards of service and marketing, Ivanka Trump has made the Ivanka Names (as
hereinafter defined) well known to the public and the Ivanka Names enjoy among
the trade and the public a superior reputation and widespread goodwill with
respect to the style and quality of services and products bearing or associated
with the Ivanka Names;

WHEREAS, Trump is the owner of the trademarks and service marks and trademark
and service mark registrations set forth on Schedule A in the United States and
for the goods and services set forth in the registrations set forth on Schedule
A (collectively, the “Licensed Marks”); and

WHEREAS, the Licensed Marks and Related Intellectual Property (as defined
herein) are of a unique character without an equivalent substitute;

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein and in the Plan Support Agreement, and other good and valuable
consideration (including but not limited to the issuance to Trump on the date
hereof of shares of common stock representing a 5% equity interest in Company
and a common stock purchase warrant, in accordance with the Plan of
Reorganization), the receipt and sufficiency of which are hereby acknowledged,
the Parties hereto hereby agree as follows:

1. Definitions.

1.1. “Ad Hoc Committee” shall have the meaning set forth in the Recitals hereto.

1.2. “Additional Insureds” shall have the meaning as set forth in Section 5.1.1.

 

- 2 -



--------------------------------------------------------------------------------

1.3. “Affiliate” means, with respect to any Person, any other Person that is
directly or indirectly controlling or controlled by or under direct or indirect
common control with such Person. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have corresponding meanings.

1.4. “Atlantic City Zone” shall mean an area within a fifty (50) mile radius of
the intersection of Boardwalk and Mississippi Avenue, Atlantic City, New Jersey.

1.5. “Bankruptcy Code” shall have the meaning set forth in the Recitals hereto.

1.6. “Benchmarks” shall have the meaning set forth in Section 4.1.6.

1.7. “Branding Cessation Date” shall mean the date that none of the Licensee
Entities principally brands at least one Qualifying Casino Property with the
Licensed Marks (including, without limitation, if the Casino Properties fail to
prominently bear, or are branded other than under, the Licensed Marks, or the
marketing and advertising materials relating to the Casino Properties fail to
prominently display, or prominently display any brand other than, the Licensed
Marks), and such failure of use continues for a period of ninety (90) days.
Notwithstanding the foregoing, the Licensee Entities shall be permitted to use
other brands (of a quality reasonably consistent with the Casino Properties) to
identify services ancillary to Casino and Gaming Activities and the hotel
services related thereto (but in any event such ancillary services shall
nevertheless be limited to Holdings’ Casino Activities) at the Casino
Properties, such as but not limited to bars, restaurants, shops, theaters and
spas, without causing a Branding Cessation Date (provided, however, during such
period as the applicable Casino Property continues to use any Trump Names or
Licensed Marks, the Casino and Gaming Activities and the hotel at such Casino
Property shall use the applicable Licensed Mark (i.e., Trump Plaza Hotel and
Casino, Trump Marina Hotel Casino and Trump Taj Mahal Casino Resort, as
applicable) as the sole brand for the name of such Casino Property). There is no
requirement as to how extensively the Licensed Marks are to be used at the
Casino Properties. The sale or failure to brand one or two of the Casino
Properties shall not, in and of itself, be deemed to cause a Branding Cessation
Date, nor shall the sale of a portion or portions of one or more Casino
Properties (including the sale of any Marina Expansion, Taj Expansion and/or
Plaza Expansion) be deemed to cause a Branding Cessation Date, so long as the
Licensee Entities continue to principally brand at least one Qualifying Casino
Property with the Licensed Marks.

1.8. “Casino and Gaming Activities” shall mean the ownership, operation or
management of the gaming portion of any building or complex of buildings in
which the principal business activity is the taking or receiving of bets or
wagers upon the result of games of chance or skill.

1.9. “Casino Component” shall mean, with respect to any overall Site, the
portion of such Site which is used primarily for Casino and Gaming Activities.

 

- 3 -



--------------------------------------------------------------------------------

1.10. “Casino Properties” shall mean collectively the following three
(3) properties: (i) Trump Taj Mahal Casino Resort, located at 1000 Boardwalk at
Virginia, Atlantic City, New Jersey, including any Taj Expansion (collectively,
the “Trump Taj”), and branded “Trump Taj Mahal”, (ii) Trump Plaza Hotel and
Casino, located at the Boardwalk at Mississippi Avenue, Atlantic City, New
Jersey, including any Plaza Expansion (collectively, the “Trump Plaza”), and
branded “Trump Plaza”, and (iii) Trump Marina Hotel Casino, located at Huron &
Brigantine Blvd., Atlantic City, New Jersey, including any Marina Expansion
(collectively, the “Trump Marina”), and branded “Trump Marina”.

1.11. “Casino Property” shall mean any one of the Casino Properties described in
clause (i), (ii), or (iii) of the definition of Casino Properties above.

1.12. “Collateral Agent” shall have the meaning set forth in Section 5.2.5.

1.13. “Cure Period” shall have the meaning set forth in Section 4.2.

1.14. “Current Product Use” shall have the meaning set forth in Section 2.4.1.

1.15. “Current Use(s)” shall have the meaning set forth in Section 2.1.2.

1.16. “Debtors” shall have the meaning set forth in the Recitals hereto.

1.17. “DJT/Ivanka Likenesses/Images” shall mean such images and likenesses of
Trump and/or Ivanka Trump which either (i) have been used by the Casino
Properties within the (12) months prior to the date hereof (subject to the
proviso below) or are being used by the Casino Properties as of the date hereof
or (ii) are approved in writing by Trump or Ivanka Trump (as applicable), such
approval not to be unreasonably withheld or delayed; provided, however, that,
within a reasonable time following the execution of this Agreement, Trump
Holdings shall provide the Trump Parties with the images and likenesses of Trump
and/or Ivanka Trump that were used by the Casino Properties within the twelve
(12) months prior to the date hereof or are being used by the Casino Properties
as of the date hereof, and Trump Holdings and the Trump Parties shall agree in
good faith upon a reasonable number of such images and likenesses that may be
used by the Licensee Entities pursuant to this Agreement.

1.18. “Domain Names” shall mean the following Internet domain names (or similar
or successor address system): http://www.trumpcasinos.com;
http://www.trumpmarina.com; http://www.trumptaj.com;
http://www.trumptajmahal.com; http://www.trumpplaza.com;
http://www.trumpplazahotel.com; http://www.tajmahalpalacecasino.com;
http://www.trumponecard.com; http://www.trumponecard.net;
http://www.trumponecard.org; http://www.trumpmeetings.com;
http://www.trumptajpoker.com; http://www.newtrumptajmahal.com;
http://www.casinotajmahalpalace.com; http://www.trump-ac.com;
http://www.trumpone.net; http://www.thenewtaj.com; http://www.playtajpoker.com
http://www.playtajpoker.net; http://www.terinvestors.com
http://www.terinvestors.net; http://www.trumpac.com;
http://www.trumpentertainmentresorts.com; http://www.trumpexchange.com;

 

- 4 -



--------------------------------------------------------------------------------

http://www.trumpbestvalue.com; http://www.trumpentertainmentresorts.net
http://www.trumpbestvalue.net; http://www.trumpcompass.com;
http://www.trump-casinos.com; http://www.trump-gaming.com;
http://www.trumpemployment.com] and other Internet domain names agreed to by the
Parties. For the avoidance of doubt the above listed domain names shall also
include all generic top-level domains including but not limited to .com, .net
and .mobi.

1.19. “Donald Names” shall have the meaning set forth in the Recitals hereto.

1.20. “Effective Date” shall have the meaning set forth in the Preamble hereto.

1.21. “Entity” shall mean any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust, real
estate investment trust, association or other entity.

1.22. “Failed Review Report” shall have the meaning set forth in Section 4.1.6.

1.23. “Food Outlets” shall have the meaning set forth in Section 2.4.1.

1.24. “Fulfillment Program” shall mean the player tracking, marketing, and
customer incentives, rewards, and rating program for customers of the Casino
Properties, currently operated under the name “Trump One”, in the manner that
this program currently exists or a similar manner.

1.25. “Holdings’ Casino Activities” shall mean the business and activity of
owning, operating and managing the Casino Properties (which includes, but is not
limited to, Casino and Gaming Activities, hotel services, bar services,
restaurant services, spa and beauty services, theater services, retail services,
transportation services to or from the Casino Properties, and incentive/customer
recognition programs including the Fulfillment Program, in each case, solely
with respect to customers of the Casino Properties, at the Casino Properties
(except as otherwise expressly provided in Sections 2.1.4, 2.1.5, 2.1.7, and
2.8), as well as the advertising and promotion thereof, and the booking of
reservations for the foregoing), in each case (x) as such activities have been
conducted within the twelve (12) months prior to the date hereof as set forth on
Schedule B-1, Schedule B-2 or Schedule B-3, or as such activities are conducted
on the date hereof, or (y) as otherwise set forth in this Agreement; provided,
however, that Holdings’ Casino Activities shall also include any new activities
(including, but not limited to, any new Casino and Gaming Activities or any
Non-Casino Purposes, but excluding all Other Uses not expressly permitted by
Section 2.1.6 or 2.1.7) that may be offered or conducted after the date hereof
by the Licensee Entities, so long as (A) such new activities are also being
offered or conducted at one or more other major gaming properties, either within
or outside the Atlantic City Zone, or are approved in writing by the Trump
Parties, which approval shall not be unreasonably withheld and (B) the
requirements of the next sentence are complied with. Any new activities offered
or conducted after the date hereof that become included as Holdings’ Casino
Activities pursuant to the proviso to the preceding sentence shall not be
branded with the Trump Names, the Related Intellectual Property or the Licensed
Marks (other than using the

 

- 5 -



--------------------------------------------------------------------------------

Licensed Marks as a location indicator, such as stating that the new activity is
“at the Trump Taj Mahal Casino Resort”) or utilize the DJT/Ivanka
Likenesses/Images without the approval of the Trump Parties in the Trump
Parties’ sole discretion.

1.26. “Ivanka Names” shall mean, collectively, the name “Ivanka” or “Ivanka
Trump” or any derivatives of “Ivanka” or “Ivanka Trump” (other than “Trump” as
part of the Licensed Marks or the Trump Names).

1.27. “License” shall mean the rights collectively granted to the Licensee
Entities pursuant to Section 2.1 and the other provisions of this Agreement.

1.28. “Licensee Entities” shall mean Company, Trump Holdings and the Trump
Holdings Subsidiaries.

1.29. “Licensee Entities Online Gaming Website” shall have the meaning set forth
in Section 2.8.

1.30. “Licensed Marks” shall have the meaning set forth in the Recitals hereto.

1.31. “Losses” shall have the meaning set forth in Section 6.3.

1.32. “Marina Expansion” shall mean any expansion, addition, renovation or other
alteration of the physical structure of the Trump Marina as it exists on the
date hereof, provided that any such expansion, addition, renovation or
alteration shall be of a quality equal to or greater than Trump Marina
immediately prior to such expansion, addition, renovation or other alteration;
and provided further that, for the sake of clarity, for so long as any such
Marina Expansion is owned by a Licensee Entity and the rest of Trump Marina
continues to be branded as “Trump Marina”, any Marina Expansion shall be branded
“Trump Marina” and shall be operated as part of and integrated with Trump Marina
(and not as a stand-alone hotel or separate business). Without limiting the
foregoing, any Marina Expansion shall be on land that is contiguous to the
current physical structure of Trump Marina, or within a reasonably close
proximity to the current physical structure of Trump Marina, such that a
reasonable person would view the Marina Expansion as part of the same casino
hotel complex.

1.33. “Non-Casino Component” shall mean, with respect to any overall Site, the
portion of such Site which is controlled by a Trump Party and is used solely for
Non-Casino Purposes.

1.34. “Non-Casino Purposes” shall mean any purpose whatsoever, other than Casino
and Gaming Activities.

1.35. “Nonconforming Activities” shall have the meaning set forth in
Section 4.2.

1.36. “Non-Permitted Use” shall have the meaning set forth in Section 4.2.3.

 

- 6 -



--------------------------------------------------------------------------------

1.37. “Other Uses” shall mean (A) any form of residential use (including,
without limitation, any condominium or cooperative use, single family homes,
townhomes, whether for sale, lease or otherwise), (B) time shares, residential
or resort membership clubs, fractional ownership and any similar forms of
ownership that divide such ownership according to specific assigned calendar
periods or similar methods, (C) hotel condominiums, serviced apartments,
extended stay hotels or any similar use, (D) office use (other than offices
occupied by the Licensee Entities which are incidental to the operation of the
Casino and Gaming Activities of the Licensee Entities) or (E) a golf course.

1.38. “Permitted Sublicensees” shall have the meaning set forth in
Section 9.2.1.

1.39. “Permitted Transferee” shall mean (i) the spouse and descendants of a
Trump Party (including any related trusts controlled by, and established and
maintained for the benefit of, a Trump Party or such spouse or descendants),
(ii) the estate of any of the foregoing, (iii) any Entity of which a Trump Party
and/or any of the Persons referred to in clause (i) or (ii) has a direct or
indirect majority ownership interest, and (iv) any Special Purpose Assignee.

1.40. “Person” shall mean any natural person or Entity.

1.41. “Plan of Reorganization” shall have the meaning set forth in the Recitals
hereto.

1.42. “Plan Support Agreement” shall have the meaning set forth in the Recitals
hereto.

1.43. “Plaza Expansion” shall mean any expansion, addition, renovation or other
alteration of the physical structure of the Trump Plaza as it exists on the date
hereof, provided that any such expansion, addition, renovation or alteration
shall be of a quality equal to or greater than Trump Plaza immediately prior to
such expansion, addition, renovation or other alteration; and provided further
that, for the sake of clarity, for so long as any such Plaza Expansion is owned
by a Licensee Entity and the rest of Trump Plaza continues to be branded as
“Trump Plaza”, any Plaza Expansion shall be branded “Trump Plaza” and shall be
operated as part of and integrated with Trump Plaza (and not as a stand-alone
hotel or separate business). Without limiting the foregoing, any Plaza Expansion
shall be on land that is contiguous to the current physical structure of Trump
Plaza, or within a reasonably close proximity to the current physical structure
of Trump Plaza, such that a reasonable person would view the Plaza Expansion as
part of the same casino hotel complex.

1.44. “Prior License Agreement” shall have the meaning set forth in the Recitals
hereto.

1.45. “Prior Security Agreement” shall have the meaning set forth in the
Recitals hereto.

 

- 7 -



--------------------------------------------------------------------------------

1.46. “Prior Services Agreement” shall mean that certain Services Agreement,
dated as of May 20, 2005, by and among Trump, Company and Trump Holdings.

1.47. “Public Announcements” shall have the meaning set forth in Section 7.2.

1.48. “Qualifying Casino Property” shall mean any Casino Property, but only so
long as such Casino Property (i) continues to be owned and operated by one of
the Licensee Entities, (ii) continues to have a size and scope substantially
similar to, or greater than, the size and scope of such Casino Property as of
the date hereof and (iii) continues to derive a majority of its total revenues
from Casino and Gaming Activities.

1.49. “Quality Assurance Consultant” shall have the meaning set forth in
Section 4.1.6.

1.50. “Related Intellectual Property” shall mean the specific intellectual
property, and the specified use, each as expressly identified on Schedule B-3
annexed hereto and made a part hereof.

1.51. “Restricted Expiration Date” shall have the meaning set forth in
Section 2.5.1.

1.52. “Restricted Names” shall mean any of (x) “Trump Entertainment Resorts”,
“Trump Entertainment and Resorts”, “Trump Resorts Entertainment” or “Trump
Resorts and Entertainment” (but not the word “Trump” or “Entertainment” or
“Resort” individually or in combination with one another, except in the specific
combinations set forth above) or (y) “Taj Mahal,” and “Taj” and in the case of
(y) either alone or in conjunction with “Trump” or any other names.

1.53. “Restricted Territories” shall have the meaning set forth in
Section 2.5.1.

1.54. “Second Taj Benchmark” shall have the meaning set forth in Section 4.1.6.

1.55. “Similar Product Use” shall have the meaning set forth in Section 2.4.1.

1.56. “Similar Use(s)” shall have the meaning set forth in Section 2.1.2.

1.57. “Site” shall mean a site, building or complex of buildings comprised of a
Casino Component and a Non-Casino Component.

1.58. “Six Month Period” shall have the meaning set forth in Section 9.2.2.

1.59. “Special Purpose Assignee” shall mean any Entity of which a Trump Party,
or any Permitted Transferee described in clauses (i) through (iii) of the
definition of Permitted Transferee, has a direct or indirect majority ownership
interest and directly or indirectly controls the management and affairs and to
which such rights to, and/or ownership of,

 

- 8 -



--------------------------------------------------------------------------------

the Licensed Marks, Trump Names, Related Intellectual Property and/or the
DJT/Ivanka Likenesses/Images as shall be necessary for such Entity to perform
such Trump Party’s obligations under this Agreement shall have been assigned or
transferred.

1.60. “Steel Pier Development” shall have the meaning set forth in
Section 2.1.6.

1.61. “Subsequent Quality Assurance Review” shall have the meaning set forth in
Section 4.1.6.

1.62. “Taj Expansion” shall mean any expansion, addition, renovation or other
alteration of the physical structure of the Trump Taj as it exists on the date
hereof, including, without limitation, the Steel Pier Development (which Steel
Pier Development shall also be subject to Section 2.1.6), provided that any such
expansion, addition, renovation or alteration shall be of a quality equal to or
greater than the Trump Taj immediately prior to such expansion, addition,
renovation or alteration; and provided further that, for the sake of clarity,
for so long as any such Taj Expansion is owned by a Licensee Entity and the rest
of Trump Taj continues to be branded as “Trump Taj Mahal”, except as set forth
in Section 2.1.6 with respect to the residential portion of any Steel Pier
Development, any Taj Expansion shall be branded “Trump Taj Mahal” and shall be
operated as part of and integrated with Trump Taj (and not as a stand-alone
hotel or separate business). With respect to any Steel Pier Development, except
as set forth in Section 2.1.6 with respect to the residential portion thereof,
any Taj Expansion shall be branded “Trump Taj Mahal”, so long as it remains a
part of Trump Taj and the rest of Trump Taj is branded in that fashion. Without
limiting the foregoing, any Taj Expansion shall be at a location that is
contiguous to the current physical structure of Trump Taj, or within a
reasonably close proximity to the current physical structure of Trump Taj, such
that a reasonable person would view the Taj Expansion as part of the same casino
hotel complex.

1.63. “Taj Mahal Marks” shall mean (i) the United States trademarks TAJ MAHAL
and TAJ, as well as U.S. Registration No. 2,121,189 for TAJ MAHAL, (ii) other
applications filed or owned by Trump or registrations obtained or owned by Trump
in foreign jurisdictions for “Taj” or “Taj Mahal” (if any), and (iii) along with
the goodwill associated therewith, excluding with respect to each of (i),
(ii) and (iii) any Licensed Marks.

1.64. “Term” shall have the meaning set forth in Section 7.1.

1.65. “Terminated Agreements” shall mean, collectively, the Prior Security
Agreement and the Prior Services Agreement.

1.66. “Trump” shall have the meaning set forth in the Preamble hereto.

1.67. “Trump Consent” shall have the meaning set forth in Section 5.2.5.

1.68. “Trump Holdings” shall have the meaning set forth in the Preamble hereto.

 

- 9 -



--------------------------------------------------------------------------------

1.69. “Trump Holdings Subsidiaries” shall mean collectively, Trump Taj Mahal
Associates, the current owner of Trump Taj; Trump Plaza Associates, the current
owner of Trump Plaza; and Trump Marina Associates, the current owner of Trump
Marina; but in each case only for so long as such Person owns Trump Plaza, Trump
Taj or Trump Marina, as applicable.

1.70. “Trump Marina” shall have the meaning set forth in the definition of
Casino Property above.

1.71. “Trump Name” and “Trump Names” shall have the meanings set forth in the
Recitals hereto.

1.72. “Trump Parties” shall have the meaning set forth in the Preamble hereto.

1.73. “Trump Plaza” shall have the meaning set forth in the definition of Casino
Property above.

1.74. “Trump Taj” shall have the meaning set forth in the definition of Casino
Property above.

1.75. “Trump Taj Casino Portion” shall have the meaning set forth in
Section 2.1.6.

1.76. “Trump Taj Mahal Associates LP” shall mean Trump Taj Mahal Associates
Limited Partnership , predecessor to Trump Taj Mahal Associates.

1.77. “Trump Taj Mahal Associates” shall have the meaning set forth in the
Preamble hereto.

2. License.

2.1. Trump Parties License to the Licensee Entities. The Trump Parties (as
applicable) hereby grant to the Licensee Entities, and each of the Licensee
Entities (on its own behalf and on behalf of each other) hereby accepts, upon
the terms and subject to all of the terms and conditions set forth herein
(including, without limitation, the provisions of Sections 2.2, 2.3, 2.4 and 4
hereof), during the Term, a royalty-free right and license, solely for Holdings’
Casino Activities or as otherwise set forth herein, which shall be exclusive
solely to the extent set forth in Section 2.5, with the right of sublicense only
to Permitted Sublicensees as provided in Section 9.2 hereof:

2.1.1. to use the Licensed Marks solely for Holdings’ Casino Activities;

2.1.2. subject to Section 2.4.1, to use the Trump Names (and, to the extent
applicable, any Related Intellectual Property) solely for (i) uses of the Trump
Names (and, to the extent applicable, any Related Intellectual Property) by the
Licensee

 

- 10 -



--------------------------------------------------------------------------------

Entities, which uses are set forth on Schedule B-1 and Schedule B-3 hereto, for
Holdings’ Casino Activities (“Current Use(s)”); (ii) uses of the Trump Names
(and, to the extent applicable, any Related Intellectual Property) which are
similar to, and of a level of quality consistent with, the Current Uses, for
Holdings’ Casino Activities (“Similar Use(s)”), provided that Trump Holdings
provides written notice thereof to the Trump Parties setting forth in reasonable
detail such Similar Uses as provided in Section 4.1.1; and (iii) uses of the
Trump Names (and, to the extent applicable, any Related Intellectual Property)
which are neither Current Uses nor Similar Uses, for Holdings’ Casino
Activities, subject (in the case of this clause (iii)) to the approval of the
Trump Parties pursuant to the procedure set forth in Section 4.1.3 hereof, which
approval shall not be unreasonably withheld;

2.1.3. to use the DJT/Ivanka Likenesses/Images solely for Holdings’ Casino
Activities, provided any such use is of the highest quality, in accordance with
past practices within the twelve (12) months prior to the date hereof as set
forth on Schedule B-2, or as used for Holdings’ Casino Activities as of the date
hereof or as otherwise permitted under Section 4.1; and

2.1.4. to use the Domain Names solely to promote Holdings’ Casino Activities,
subject to Section 2.8.

2.1.5. Without limiting anything else in this Agreement, the License granted
hereby does not include any right to use the Trump Names, the Licensed Marks,
the Related Intellectual Property, DJT/Ivanka Likenesses/Images or the Domain
Names (i) to sell any products online (except that the Licensee Entities shall
be permitted to make online use of the Trump Names, the Licensed Marks, the
Related Intellectual Property, DJT/Ivanka Likenesses/Images or the Domain Names
in connection with (x) the Fulfillment Program (subject to the condition that
products branded under the Trump Names or the Licensed Marks shall not, unless
such branding was authorized in writing by the Trump Parties or such products
are obtained from an authorized licensee of the Trump Parties, be offered as
part of the Fulfillment Program) or (y) online reservations for rooms at the
Casino Properties, restaurants at the Casino Properties and other Holdings’
Casino Activities); (ii) for any online or Internet gaming (other than as
expressly set forth in Section 2.8 below); or (iii) without limiting the
immediately preceding clause (ii), for any form of electronic gaming activities
outside the Casino Properties (which activities are expressly prohibited under,
and excluded from, this Agreement and the License).

2.1.6. For purposes of clarification, but without limitation, except as set
forth in this Section 2.1.6 or Section 2.1.7, Holdings’ Casino Activities shall
not include in any respect (i) the right to convert any portion of the Casino
Properties to Other Uses or to conduct or engage in Other Uses; or (ii) the
advertising or promotion of any of such Other Uses. Notwithstanding the
foregoing, but subject to the remaining provisions of this Section 2.1.6, Trump
Taj Mahal Associates shall have the right, through a subsidiary

 

- 11 -



--------------------------------------------------------------------------------

or affiliate, to develop as an addition to Trump Taj a portion of the area now
known as the steel pier (the “Steel Pier Development”), so long as Trump Taj
Mahal Associates (and any successor thereto) shall not utilize the Trump Names,
the Licensed Marks, the DJT/Ivanka Likenesses/Images, the Related Intellectual
Property or the Taj Mahal Marks (or anything similar to or indistinguishable
from any of the foregoing) in connection with any residential portion of the
Steel Pier Development. The portion of the Trump Taj and the Steel Pier
Development which does not include any such residential portion of the Steel
Pier Development is referred to herein as the “Trump Taj Casino Portion”. In
connection with the Steel Pier Development, Trump Taj Mahal Associates (and any
successor thereto) shall cause the following measures to be taken to separate
and distinguish the residential portion of the Steel Pier Development from the
Trump Taj Casino Portion: (1) separate outdoor entrances for each of the
residential portion of the Steel Pier Development and the Trump Taj Casino
Portion, that each have a distinct look and feel; (2) the residential portion of
the Steel Pier Development and the Trump Taj Casino Portion shall have signage
that each have a distinct look and feel, with (x) no reference on the signage of
the Trump Taj Casino Portion referring to the residential portion of the Steel
Pier Development and (y) no reference on the signage of the residential portion
of the Steel Pier Development referring to the Trump Taj Casino Portion (it
being understood that unobtrusive or directional signage such as “hotel” or
“casino” shall not be a violation of this clause); (3) advertising and promotion
of the residential portion of the Steel Pier Development shall not promote the
Licensee Entities or the Casino Properties, describe the Licensee Entities as an
Affiliate of the residential portion of the Steel Pier Development or provide
that the residential portion of the Steel Pier Development is managed, owned,
branded or operated by any of the Licensee Entities, and the Licensee Entities
shall not enter into any agreement with the owner, operator or manager of the
residential portion of the Steel Pier Development which would allow such
promotion; (4) the Steel Pier Development shall not utilize the mailing list
created by the Licensee Entities for any of the Casino Properties (including
without limitation the Trump Taj Casino Portion) and the Licensee Entities shall
not enter into any agreement with the owner, operator or manager of the Steel
Pier Development which would allow the Steel Pier Development to utilize the
mailing list created by the Licensee Entities for any of the Casino Properties
(including without limitation the Trump Taj Casino Portion); and (5) Trump Taj
shall utilize a name for the residential portion of the Steel Pier Development
which is clearly distinguishable from the names of the Casino Properties, any
names under which the Trump Taj Casino Portion is branded, the Trump Names, the
Licensed Marks, the DJT/Ivanka Likenesses/Images, the Related Intellectual
Property and the Taj Mahal Marks (for example, Taj Mahal Associates would not be
permitted to use “Taj Tower” or “Taj Mahal Hotel” to identify the residential
portion of the Steel Pier Development, but Taj Mahal Associates would be
permitted to use an entirely different mark, such as “Steel Pier Tower” or
“Atlantic City Tower” without any reference to any of the foregoing).
Notwithstanding the foregoing, it is understood and agreed that the residential
portion of the Steel Pier Development can service customers of the Trump Taj
Casino Portion without limitation and the residential portion of the Steel Pier
Development can arrange for the Trump Taj Casino Portion to provide services to

 

- 12 -



--------------------------------------------------------------------------------

customers of the residential portion of the Steel Pier Development. In addition,
notwithstanding anything to the contrary contained herein, advertising or
promotional materials which contain photographs or renderings (which photographs
or renderings depict both the Trump Taj Casino Portion and the residential
portion of the Steel Pier Development, including any logos, marks, names or
other identifying information of either or both of the Trump Taj Casino Portion
and/or the residential portion of the Steel Pier Development), shall not be a
violation of this Section 2.1.6. The provisions contained herein shall be a
covenant running with the land and, in the event Trump Taj Mahal Associates
elects to develop the Steel Pier Development, prior to the commencement of any
such development the Parties shall enter into an agreement reasonably
satisfactory to the Parties which shall be recorded in the land records of the
Steel Pier Development setting forth such covenants.

2.1.7. Notwithstanding the first sentence of Section 2.1.6, the Licensee
Entities shall be permitted to promote and offer to guests of the Casino
Properties the opportunity to use a golf course, so long as such golf course
does not (x) use or utilize in any manner the Trump Names, the Licensed Marks,
the DJT/Ivanka Likenesses/Images, the Related Intellectual Property or the Taj
Mahal Marks (or anything similar to or indistinguishable from any of the
foregoing), other than using the Licensed Marks as a location indicator, such as
stating that the new activity is “one mile west of the Trump Taj Mahal Casino
Resort”) or (y) promote the golf course as part of or located at the Casino
Properties, or as owned, managed or operated by the Casino Properties or the
Licensee Entities. Nothing contained herein shall preclude the Licensee Entities
from (i) owning, leasing and/or operating a golf course, so long as such golf
course does not use or utilize the Trump Names, the Licensed Marks, the
DJT/Ivanka Likenesses/Images, the Related Intellectual Property or the Taj Mahal
Marks (or anything similar to or indistinguishable from any of the foregoing) or
(ii) advising or promoting to guests (or potential guests) of the Casino
Properties, that guests of the Casino Properties shall have access to and use
(whether on an exclusive, discounted, priority or any other basis) of a golf
course, without indicating whether or not such golf course is owned or operated
by the Casino Properties or the Licensee Entities).

2.2. No Other Names. The License does not include any rights to (i) the Trump
Names or the Related Intellectual Property (other than as expressly set forth in
Section 2.1.2, and Schedule B hereto) or (ii) the Ivanka Names.

2.3. Rights Retained by or Granted to the Trump Parties.

2.3.1. Nothing contained in this Agreement shall restrict or restrain the Trump
Parties from using, registering, further licensing or otherwise exploiting in
any respect and in their sole and absolute discretion the Licensed Marks,
Related Intellectual Property, Ivanka Names, the Trump Names and/or DJT/Ivanka
Likenesses/Images for any services, products or activities whatsoever (except as
expressly set forth in Section 2.5), or for any purpose whatsoever (except as
expressly set forth in Section 2.5). For

 

- 13 -



--------------------------------------------------------------------------------

purposes of clarification, and without limitation, except as expressly set forth
in Section 2.5, the Trump Parties shall have the right, anywhere in the world
(other than with respect to the Restricted Names), (i) to use the Licensed
Marks, Related Intellectual Property, the Ivanka Names, the Trump Names and
DJT/Ivanka Likenesses/Images in connection with real estate development,
ownership, management, branding or similar activities at any facility, property
or development, whether or not connected to or associated with Casino and Gaming
Activities (but not for actual Casino and Gaming Activities themselves except
outside the Restricted Territories as stated in clause (ii) immediately below),
(ii) to use the Licensed Marks, Related Intellectual Property, the Ivanka Names,
the Trump Names, and/or the DJT/Ivanka Likenesses/Images outside the Restricted
Territories for any purpose whatsoever, including, without limitation, in
connection with Casino and Gaming Activities (subject to clause (iv) below),
(iii) to use terms included in the Licensed Marks and Related Intellectual
Property that merely describe a type of product or service (i.e., hotel, marina,
entertainment and/or resort), for any purpose, other than the use of the words
“entertainment resort” in combination in that specific order, (iv) to use the
Ivanka Names, the Related Intellectual Property, the Trump Names and DJT/Ivanka
Likenesses/Images (but not the Licensed Marks or “Trump One”) for any lottery or
similar use, and (v) to use the Trump Names, the Ivanka Names, the Related
Intellectual Properties and the DJT/Ivanka Likenesses/Images (but not the
Licensed Marks or “Trump One”) for online and internet gaming anywhere in the
world. Nothing contained in this Agreement shall prevent the Trump Parties from
using the Licensed Marks, the Trump Names, the Related Intellectual Property and
the DJT/Ivanka Images/Likenesses in connection with and for the benefit of any
of the Licensee Entities.

2.3.2. For the avoidance of doubt, notwithstanding anything to the contrary
contained herein, other than in the Atlantic City Zone, the Trump Parties shall
have the right to build, own, develop, operate, lease, manage, control, license,
brand or participate in the building, ownership, development, operation,
leasing, management, control, licensing, branding of, or participating in the
Non-Casino Component of a Site that also has a Casino Component, so long as,
with respect to any such Site located in the Restricted Territories, the Casino
Component is associated with a brand name well known to the public for Casino
and Gaming Activities and the Trump Parties cause the following measures to be
taken to separate and distinguish the Non-Casino Component of such Site from the
Casino Component: (1) separate outdoor entrances, that each have a distinct look
and feel; (2) separate signage that each have a distinct look and feel, with
(x) no reference on the signage of the Casino Component referring to the
Non-Casino Component and (y) no reference on the signage of the Non-Casino
Component referring to the Casino Component (it being understood that
unobtrusive or directional signage such as “hotel” or “casino” shall not be a
violation of this clause); (3) the Non-Casino Component employees who wear
uniforms and the Casino Component employees who wear uniforms shall each be
required to wear different uniforms having a distinct look and feel from each
other (it being understood that this shall not apply with respect to the
employees of outside service providers); (4) the Non-Casino Component and the
Casino Component shall have separate management and at no time shall twenty-five
percent

 

- 14 -



--------------------------------------------------------------------------------

(25%) or more of the staff of the Non-Casino Component be a part of the staff of
the Casino Component or twenty-five percent (25%) or more of the staff of the
Casino Component be a part of the staff of the Non-Casino Component (it being
understood that this shall not apply with respect to employees of outside
service providers); (5) advertising and promotion of the Non-Casino Component
shall not promote the Casino Component, describe the Casino Component as an
Affiliate of the Trump Parties or provide that the Casino Component is managed,
owned, branded or operated by the Trump Parties, and the Trump Parties shall not
enter into any agreement with the owner, operator or manager of the Casino
Component which would allow such promotion by the Casino Component; (6) the
Non-Casino Component shall not utilize the mailing list created by the Casino
Component and the Trump Parties shall not enter into any agreement with the
owner, operator or manager of the Casino Component which would allow the Casino
Component to utilize the mailing list created by the Non-Casino Component (it
being understood, however, that the customers of the Non-Casino Component and
the Casino Component will likely overlap and the mailing lists may be
substantially similar); (7) the Casino Component shall not have common senior
management with the Non-Casino Component; (8) the name for the Casino Component
shall not include any of the Trump Names; and (9) the name for the Non-Casino
Component shall be clearly distinguishable from the names of the Licensee
Entities and the Casino Properties and any names under which the Casino
Component is branded (for example, the Trump Parties would not be permitted to
use the Restricted Names to identify the Non-Casino Component, but the Trump
Parties would be permitted to use, for example, “Trump Tower”, so long as the
Casino Component is identified by an entirely different mark, such as
“Millennium Casino” without any reference to “Trump”, “Taj Mahal” or any of the
Licensed Marks and/or Trump Names). Notwithstanding the foregoing, it is
understood and agreed that the Non-Casino Component can service customers of the
Casino Component without limitation and the Non-Casino Component can enter into
contracts and arrangements with the Casino Component to provide services to
customers of the Casino Component. For example, but without limitation, the
Casino Component, can send a letter to its customers stating that they would
welcome them to the “Millennium Casino” and they can get special rates at nearby
hotels, including at the nearby Trump hotel; such use and similar uses shall not
be a violation of this Agreement. In addition, notwithstanding anything to the
contrary contained herein, advertising or promotional materials which contain
photographs or renderings of a Site (which photographs and renderings depict
both the Casino Component and the Non-Casino Component, including any logos,
marks, names or other identifying information of both the Casino Component and
the Non-Casino Component), shall not be a violation of this Section 2.3.2. The
requirements contained in this Section 2.3.2 shall only apply in the Restricted
Territories.

2.3.3. The Licensee Entities hereby agree that any provision contained herein to
the contrary notwithstanding, the Trump Parties may use the Trump Names, the
Ivanka Names and the DJT/Ivanka Likenesses/Images (but not the Restricted Names
or the Domain Names) in connection with Internet websites maintained by any
Trump Party

 

- 15 -



--------------------------------------------------------------------------------

or its Affiliates, including (at the Trump Parties’ sole discretion), without
limitation, providing a link to the Domain Names, provided that, except as
otherwise provided below, (i) any such Internet website does not contain a link
to the homepage of a physical property in the Restricted Territories where
Casino and Gaming Activities are conducted (other than the Casino Properties);
(ii) the Trump Parties do not place any material on such websites which directly
promotes, or is intended to indirectly promote, any physical property in the
Restricted Territories where a material portion of the business at such property
is generated by Casino and Gaming Activities being conducted at such property
(other than the Casino Properties); and (iii) the Trump Parties do not place any
content on their website which disparages or otherwise suggests a negative
opinion of the Licensee Entities or any Casino Property. The Licensee Entities
acknowledge that Persons other than the Trump Parties may place or post items on
the Trump Parties’ websites and any such placement or postings shall not be
subject to this Section 2.3.3. For purposes of clarification, without
limitation, blog posts, hotel reviews by Persons other than the Trump Parties
and advertisements (including, without limitation, Google ads and the like) are
not subject to this Section 2.3.3. Notwithstanding clauses (i) and (ii) of the
first sentence of this Section 2.3.3, the Trump Parties shall be permitted to
link to (x) any Non-Casino Component, (y) the homepage of a Person that conducts
Casino and Gaming Activities solely outside the Restricted Territories and
(z) the homepage of a Person that has multiple businesses and locations, even if
within such Person’s website, there exist pages or links to physical properties
at which Casino and Gaming Activities are conducted within the Restricted
Territories (so long as no more than 10% of such Person’s total consolidated
revenues are derived directly from Casino and Gaming Activities in the
Restricted Territories). For example, the Trump Parties website may not link
directly to the homepage of the XYZ Hotel and Casino website if XYZ Hotel and
Casino is located within the Restricted Territories; provided, however, the
Trump Parties website may link to the ABC Hotels homepage, even if the ABC
Hotels’ website and main page have links to other properties containing Casino
and Gaming Activities (whether such Casino Gaming and Activities of such other
properties are within or outside the Restricted Territories), unless more than
10% of the ABC Hotels’ total consolidated revenues are derived from Casino and
Gaming Activities in the Restricted Territories. For further clarification, if
ABC Hotels owns or operates XYZ Hotel and Casino (which is located in the
Restricted Territories) the Trump Parties website may link to the ABC Hotels’
website, even if ABC Hotels’ website includes links and pages for XYZ Hotel and
Casino, provided that no more than 10% of the ABC Hotels’ total consolidated
revenues are derived directly from Casino and Gaming Activities in the
Restricted Territories. For purposes of determining the percentage of a Person’s
total consolidated revenues derived directly from Casino and Gaming Activities
in the Restricted Territories, the Trump Parties may conclusively rely (without
any inquiry or investigation) on such Person’s filings with the Securities and
Exchange Commission or other publicly available information made available by
such Person.

 

- 16 -



--------------------------------------------------------------------------------

2.4. Use of the Licensed Marks, Trump Names and Related Intellectual Property in
Connection with Services and Products.

2.4.1. Notwithstanding anything to the contrary contained in this Agreement, the
Licensee Entities shall not (and the Licensee Entities shall cause any Permitted
Sublicensees not to) use any of the Licensed Marks, Trump Names or the Related
Intellectual Property in connection with the sale, provision or other
distribution of any services or products unless, in each case, the product
bearing and/or the service provided under the applicable Licensed Marks, Trump
Names or the Related Intellectual Property and the advertising and promotion
thereof are (i) sold and/or provided solely at a Casino Property (or as
expressly permitted by Section 2.1.5(i)), (ii) in the case of a product, is
combined with the terms “Casino” “Entertainment Resorts” or “Taj Mahal” (to the
extent the Licensed Mark does not already contain such terms), except in the
case of a product intended to be consumed at the Casino Properties, such as from
room service or in restaurants, coffee shops, snack bars and bars (collectively,
“Food Outlets”), or a product obtained from an authorized licensee of the Trump
Parties, and (iii) in the case of a product using the Trump Names (but not the
Licensed Marks), is either (A) a product that is currently being sold or was
previously sold, within the twelve (12) months prior to the date hereof, at Food
Outlets, as set forth on Schedule B-1 hereto (“Current Product Use”), (B) a
product that is similar in concept and quality to a product that is currently
being sold, or was previously sold within the twelve (12) months prior to the
date hereof, at Food Outlets (“Similar Product Use”), provided that the Licensee
Entities provide written notice of such proposed Similar Product Use to the
Trump Parties setting forth in reasonable detail such Similar Product Use, or
(C) a product obtained from an authorized licensee of the Trump Parties. For the
avoidance of doubt, nothing herein shall limit the Licensee Entities’ rights to
sell or offer products in connection with the Fulfillment Program (subject to
the condition that products branded under the Trump Names or the Licensed Marks
shall not, unless such branding was authorized in writing by the Trump Parties
or such product was obtained from an authorized licensee of the Trump Parties,
be offered as part of the Fulfillment Program). For purposes of example only and
without limiting the provisions of this Section 2.4, a chocolate dessert served
in the restaurant at a Casino Property could be called “Trump Chocolate” but a
chocolate bar product sold in any retail portions at a Casino Property and not
intended for consumption at the place of sale could not (unless such product was
obtained from an authorized licensee of the Trump Parties) be called “Trump
Chocolate”; however, such product could be called “Trump Entertainment Resorts
Chocolate” or “Trump Marina Casino Chocolate”.

2.4.2. Other than in connection with any Current Product Use or Similar Product
Use, the Licensee Entities shall not use the Trump Names, Related Intellectual
Property or the DJT/Ivanka Likenesses/Images in connection with the sale,
provision or other distribution of any products unless, in each case, such use
is consented to by Trump or Ivanka Trump (as applicable) in writing in
accordance with the provisions of Section 4.1.3.

 

- 17 -



--------------------------------------------------------------------------------

2.5. Restricted Territories; Restricted Names.

2.5.1. Each of the Trump Parties agrees that, until the date (the “Restricted
Expiration Date”) that is the earlier of (x) the termination of this Agreement
in accordance with its terms, (y) a sale by the Licensee Entities of all three
(3) of the Casino Properties, or (z) a Branding Cessation Date, such Trump Party
and any Affiliate of such Trump Party shall be prohibited, except as provided in
this Section 2.5.1, from using, licensing, granting rights for the use of or
otherwise exploiting the Licensed Marks, the Ivanka Names, the Related
Intellectual Property, the Trump Names, and/or the DJT/Ivanka Likenesses/Images
for Casino and Gaming Activities taking place in New York, New Jersey,
Connecticut, Pennsylvania, Maryland and/or Delaware (the “Restricted
Territories”), other than for the exclusive benefit of the Licensee Entities as
contemplated by this Agreement. Notwithstanding the foregoing, speeches given by
any of the Trump Parties at a physical property in the Restricted Territories
that has Casino and Gaming Activities (even if such speeches are reasonably
likely to be photographed or reported by the press or the media) shall not be a
violation of this Section 2.5.1, so long as (A) any such speech is sponsored by
a Person other than the owner, operator or manager of such property; (B) such
speeches do not promote, and are not for the purpose of promoting, Casino and
Gaming Activities in the Restricted Territories or a property that has Casino
and Gaming Activities (or any portion of such property) and (C) such speeches
take place at a reception hall or similar conference facility but not in any
gaming area of such property. For example, each of the Trump Parties may give a
speech sponsored by the Learning Annex or the American Cancer Society, even if
it takes place in the ballroom of a property in the Restricted Territories that
has Casino and Gaming Activities, so long as such speech does not promote, and
is not for the purpose of promoting, such property (or any portion of such
property) or any Casino and Gaming Activities in the Restricted Territories.
However, the Trump Parties may not speak at an event that (i) promotes an
international poker tournament, which international poker tournament is taking
place in the Restricted Territories or (ii) promotes a property in the
Restricted Territories (other than a Casino Property) where Casino and Gaming
Activities are conducted. Nothing in this Section 2.5.1 shall be deemed to
preclude the Trump Parties from giving speeches or making appearances at the
Casino Properties to promote the Casino Properties. In addition to the
foregoing, the Trump Parties shall be prohibited from using, licensing, granting
rights for the use of or otherwise exploiting the name or trademark “United
States Poker Championship” for a poker tournament taking place in the Restricted
Territories (other than a poker tournament at a Casino Property).
Notwithstanding the foregoing, nothing herein shall prohibit the Trump Parties
from promoting in the Restricted Territories any poker tournament, which poker
tournament is to take place online or outside the Restricted Territories.

2.5.2. Each Trump Party agrees that, from and after the date hereof (including
after termination of this Agreement), such Trump Party and any Affiliate of such
Trump Party shall be prohibited from using, licensing, granting rights for the
use of or otherwise exploiting the Restricted Names anywhere in the world, other
than for the exclusive benefit of the Licensee Entities as contemplated by this
Agreement, provided that the Trump Parties shall have the right to use the name
“Trump Entertainment Resorts” if it is no longer being used by the Licensee
Entities as their corporate names or otherwise.

 

- 18 -



--------------------------------------------------------------------------------

2.6. Legal Entity Names. It is understood that during the Term and for a period
of twelve (12) months following the Term of this Agreement, the Licensee
Entities may continue to include the name “Trump” as part of their legal entity
names, solely as they are currently used, but may elect in their discretion at
any time to modify the legal name of any one or more such entities to remove the
name “Trump”, without affecting any of their other rights under this Agreement
and without causing the occurrence of a Branding Cessation Date.

2.7. Taj Mahal Marks.

2.7.1. Concurrently with the issuance to Trump of shares of common stock
representing a 5% equity interest in Company and a common stock purchase warrant
in accordance with the Plan of Reorganization, Trump shall assign to the Company
(pursuant to documents reasonably satisfactory to each of Trump and the
Company), without any recourse, representation or warranty whatsoever, all of
Trump’s right, title and interest, if any, in and to applications and
registrations for the Taj Mahal Marks and, subject to Section 2.7.3, common law
rights for the Taj Mahal Marks, in form reasonably acceptable to Trump (but in
any event without any recourse, representation or warranty whatsoever) for
recordation at the United States Trademark Office (and, at the Company’s option,
in any foreign jurisdictions) by the Company, which recordation shall be at the
Company’s sole expense. The Trump Parties acknowledge that the use by the
Licensee Entities and Permitted Sublicensees of “Taj Mahal” and/or “Taj” without
the name “Trump” shall not be deemed an infringement of the “Trump Taj Mahal”
mark. Notwithstanding the foregoing, the Taj Mahal Marks shall not include the
word “Trump” on the “Taj Mahal” logo. In connection with the foregoing
assignments, the Company and the Licensee Entities, and each of their
Affiliates, and each of their respective partners, members, officers, directors,
shareholders, principals, employees, attorneys, representatives, agents, parent
companies, subsidiaries, Affiliates, administrators, predecessors, successors
and assigns, hereby release the Trump Parties and each of their Affiliates and
their respective successors and assigns from and against any and all actions,
suits, covenants, agreements, promises, claims, damages, judgments, defenses and
demands whatsoever, whether known or unknown, which now or in the future could
be asserted against the Trump Parties or their Affiliates, whether at law or in
equity, under, by virtue of or in connection with or arising from or out of the
Taj Mahal Marks and the transactions contemplated by this Section 2.7,
including, without limitation in connection with the proposed assignment.

2.7.2. Within thirty (30) days after the earlier of (i) all use of the “Trump
Taj Mahal Casino Resort” mark has ceased following the termination of this
Agreement pursuant to Sections 4.2, 7.2, 7.3 or 10.4 or (ii) all use of the
“Trump Taj Mahal Casino Resort” mark has otherwise ceased and, in either case of
(i) or (ii), Trump Holdings on behalf of the Licensee Entities certifying in
writing that neither the Licensee

 

- 19 -



--------------------------------------------------------------------------------

Entities nor any Permitted Sublicensee intends to resume use of such mark, Trump
shall execute and deliver to Trump Holdings the necessary documents to
voluntarily surrender for cancellation each certificate of registration owned by
Trump including “Taj Mahal” as part of the trademark, for filing by Trump
Holdings in the United States Trademark Office and any corresponding offices in
foreign jurisdictions.

2.7.3. Notwithstanding anything to the contrary contained in this Agreement, the
rights granted to the Licensee Entities pursuant to this Agreement, including
the License granted under Section 2.1 hereof and the assignments contemplated by
Section 2.7.1 hereof, are subject in all respects to the rights of Trump Taj
Mahal Associates in the mark TAJ MAHAL pursuant to that certain “Assignment of
the Taj Mahal Mark” executed by Trump on November 21, 1988 in favor of Trump Taj
Mahal Associates LP. This provision shall survive termination and/or expiration
of this Agreement.

2.8. Licensee Entities Online Gaming. The Licensee Entities shall have the right
to conduct online or internet gaming (the “Licensee Entities Online Gaming
Website”) solely within the State of New Jersey for customers who reside in the
State of New Jersey, but without using, in any manner, the Trump Names, the
Licensed Marks (except to the extent expressly provided in this Section 2.8),
the DJT/Ivanka Likenesses/Images, or the Related Intellectual Property. The
Licensee Entities may use another name for the Licensee Entities Online Gaming
Website which is unrelated to the Trump Names, the Licensed Marks, the
DJT/Ivanka Likenesses/Images, the Ivanka Names or the Related Intellectual
Property (including, to the extent the Licensee Entities have rights therein,
the names “Taj” and/or “Taj Mahal” (it being understood that no representation
is being made by the Trump Parties with respect to “Taj” or “Taj Mahal”).
Notwithstanding the foregoing, the Licensee Entities may reference, and allow
on-line customers to participate in, the Fulfillment Program on the Licensee
Entities Online Gaming Website (and utilize the “Trump One” name on the Licensee
Entities Online Gaming Website solely in connection with the Fulfillment
Program); provided however, that such use of “Trump One” shall only be for the
purpose of promoting the Fulfillment Program or allowing customers of the
Licensee Entities Online Gaming Website to participate in the Fulfillment
Program. The Licensee Entities may (i) include one link to the Licensee Entities
Online Gaming Website from each of the three websites being maintained by or for
the Casino Properties, provided that each such link shall not be larger than the
size of the “Book Reservation” link at the top of the website www.trumptaj.com
as it existed on March 8, 2010 and (ii) include on the Licensee Entities Online
Gaming Website one link to each of the three websites being maintained by or for
the Casino Properties. The Licensee Entities Online Gaming Website shall have a
distinct look and feel from the websites being maintained by or for the Casino
Properties. Nothing in this Section 2.8 shall preclude any website being
maintained by or for any of the Casino Properties that does not utilize the
Trump Names, the Licensed Marks, the DJT/Ivanka Likenesses/Images, the Ivanka
Names or the Related Intellectual Property from promoting, advertising or
linking to the Online Gaming Website in any manner. Nothing set forth in any
schedule to this Agreement is intended to supersede the restrictions set forth
in this Section 2.8.

 

- 20 -



--------------------------------------------------------------------------------

3. Representations and Warranties.

3.1. Representations and Warranties of Trump. Trump hereby represents and
warrants to the Licensee Entities, as of the date hereof, that (other than with
respect to the Taj Mahal Marks, as to which no representation or warranty is
being made whatsoever):

3.1.1. Trump is authorized to enter into this Agreement, and his entry into this
Agreement is not and would not, with the passage of time, be in material breach
or violation of any governmental order or law or the contractual rights of any
third party;

3.1.2. Trump owns the Licensed Marks (in the United States and for the goods and
services set forth in the registrations set forth on Schedule A) free and clear
of all liens and encumbrances and free and clear of licenses to third parties,
(other than the licenses granted pursuant to that certain Trademark Sublicense
and Consent, by and among Trump, Company and Trump Holdings, dated as of
July 24, 2003, in connection with that certain Bankcard Joint Marketing
Agreement, by and among Trump Taj Mahal Associates and Bank One, dated as of
July 24, 2003, to the extent such agreements remain in effect) that could be
reasonably expected to conflict in any material respect with the License granted
to the Licensee Entities hereunder;

3.1.3. Trump has the right to grant the License of the Licensed Marks, and, to
the extent provided herein, the use of the DJT/Ivanka Likenesses/Images (solely
as it pertains to Trump) to the Licensee Entities as granted hereunder;

3.1.4. To Trump’s knowledge, there is no claim, suit, action or proceeding
pending or threatened against Trump or any Entity owned or controlled by Trump
with respect to the validity of any of the Licensed Marks, Trump’s ownership of
any of the Licensed Marks, the infringement of any of the Licensed Marks by any
third party or the infringement of the rights of any third party arising out of
the use of any of the Licensed Marks, in each case with respect to Casino and
Gaming Activities, which claim, suit, action or proceeding could be reasonably
expected to conflict with the Licensee Entities’ rights under this Agreement;

3.1.5. The registrations for the Licensed Marks which are identified on
Schedule A are valid and enforceable in the United States;

3.1.6. To Trump’s knowledge, no third party owns or has asserted any rights in
the Licensed Marks and, to Trump’s knowledge, the Licensed Marks do not infringe
on any rights of, any third party in the United States applicable to the Casino
Properties, in each case, that could be reasonably expected to conflict with the
Licensee Entities’ rights under this Agreement; and

3.1.7. To Trump’s knowledge, all renewal and other maintenance fees for
registrations of any of the Licensed Marks or applications which have fallen due
on or prior to the Effective Date have been paid.

 

- 21 -



--------------------------------------------------------------------------------

3.2. Representations and Warranties of Ivanka Trump. Ivanka Trump hereby
represents and warrants to the Licensee Entities, as of the date hereof, that
(other than with respect to the Taj Mahal Marks as to which no representation or
warranty is being made whatsoever):

3.2.1. Ivanka Trump is authorized to enter into this Agreement, and Ivanka
Trump’s entry into this Agreement is not and would not, with the passage of
time, be in material breach or violation of any governmental order or law or the
contractual rights of any third party; and

3.2.2. Ivanka Trump has the right to grant the License of the DJT/Ivanka
Likenesses/Images (solely as it pertains to Ivanka Trump) to the Licensee
Entities as granted hereunder.

3.3. Representations and Warranties of the Licensee Entities. The Licensee
Entities each represent and warrant to the Trump Parties, as of the date hereof,
that each of them is a corporation, limited partnership or limited liability
company, as applicable, duly formed and validly existing under the laws of the
state of its formation, that it is authorized to enter into this Agreement, and
that its entry into this Agreement is not and would not, with the passage of
time, be in breach or violation of any governmental order or law or the rights
of any third party (by contract or otherwise).

4. Quality Control; Misuse; Cure Provision.

4.1. Review. In order to maintain the validity of the Licensed Marks, the Trump
Names, the Related Intellectual Property, the DJT/Ivanka Likenesses/Images and
to protect the goodwill and integrity associated with the Licensed Marks, the
Trump Names, the Related Intellectual Property and the DJT/Ivanka
Likenesses/Images, each of the Trump Parties shall have the right to exercise
quality control over the use of the Licensed Marks, the Trump Names, the Related
Intellectual Property and the DJT/Ivanka Likenesses/Images in accordance with
the following:

4.1.1. The Licensee Entities shall not be required to obtain approval from a
Trump Party for uses of the Licensed Marks, the Trump Names, the Related
Intellectual Property or the DJT/Ivanka Likenesses/Images by the Licensee
Entities and Permitted Sublicensees, provided that such proposed use is a
Current Use or a Similar Use. For purposes of example only, if the Current Uses
include the use of the Licensed Marks on sheets, the Similar Uses would be
deemed to include the use of the Licensed Marks on pillow cases as well, so long
as the level of quality is consistent. Trump Holdings shall submit samples of
any proposed uses that it considers Similar Uses to the Trump Parties and the
Trump Parties shall have ten (10) days following receipt of the samples to
object to such use as not complying with the provisions of this Section 4.1.1.
If no such written objection is received within such ten (10) day period, any
objection to any specific proposed Similar Use that was sent to the Trump
Parties shall be deemed waived by the Trump Parties. Nothing contained in this
Section 4.1.1 is intended to modify Section 2.4 and this section is subject the
terms of Section 2.4.

 

- 22 -



--------------------------------------------------------------------------------

4.1.2. Trump Holdings shall be required to submit for Trump’s or Ivanka Trump’s
(as applicable) prior written approval samples of proposed uses of the Licensed
Marks and the DJT/Ivanka Likenesses/Images by the Licensee Entities and
Permitted Sublicensees which are not Current Uses or Similar Uses.

4.1.3. Uses of the Licensed Marks, the Trump Names, the Related Intellectual
Property and the DJT/Ivanka Likenesses/Images by the Licensee Entities and
Permitted Licensees that are not Current Uses or Similar Uses shall be at the
highest level and in any event at a level consistent with or exceeding the
standards of quality associated with the Trump Names, the Related Intellectual
Property, the Ivanka Names and the DJT/Ivanka Likenesses/Images as reasonably
determined by the applicable Trump Party as of the Effective Date. Trump
Holdings shall submit for such Trump Party’s prior approval representative
samples of proposed uses (other than Current Uses or Similar Uses) of the
Licensed Marks, the Trump Names, the Related Intellectual Property and the
DJT/Ivanka Likenesses/Images. Such Trump Party may reject any sample of a
proposed use (other than Current Uses or Similar Uses) if such Trump Party
reasonably believes the use thereof by the Licensee Entities and/or Permitted
Sublicensees will harm the validity, goodwill, integrity and/or prestige of the
Trump Names, the Related Intellectual Property, the Ivanka Names and the
DJT/Ivanka Likenesses/Images. Such Trump Party shall advise Trump Holdings in
writing of the approval or rejection of each such sample, stating with
reasonable specificity any objections thereto, and the Licensee Entities shall
refrain, and shall cause Permitted Sublicensees to refrain, from any rejected
use until such Trump Party’s objections have been satisfied. If such Trump Party
does not send such notice within five (5) business days following receipt of
such sample, Trump Holdings shall re-send such sample to such Trump Party upon
the expiration of such five (5) business day period, and the packaging for such
sample shall bear a legend in bold letters indicating that the packaging
contains a second sample and that failure to respond within three (3) business
days shall result in the sample being deemed approved. If such Trump Party shall
fail to respond within three (3) business days following its receipt of such
second sample, the sample shall be deemed approved by such Trump Party. If a
Trump Party rejects a sample, such Trump Party shall state in writing with
reasonable specificity such Trump Party’s objections thereto, following which
Trump Holdings may modify such sample to address such Trump Party’s written
objections and, if addressed to such Trump Party’s reasonable satisfaction, such
Trump Party shall approve the sample.

4.1.4. The parties acknowledge that due to the nature of Holdings’ Casino
Activities, any inspection of such services and products and of the Casino
Properties premises, such as is necessary for the Trump Parties to monitor the
Licensee Entities and Permitted Sublicensees’ compliance with the quality
standards, may in certain circumstances be conducted in publicly accessible
facilities and that the Trump

 

- 23 -



--------------------------------------------------------------------------------

Parties and/or their representatives shall be free to inspect such publicly
accessible facilities or publicly available products and materials; provided,
however, that the Trump Parties and/or their representatives shall do so in a
discreet manner without materially disrupting or interfering with the normal
operations of such facilities.

4.1.5. Other than as set forth above in this Section 4 or in Section 2.1.1,
which provisions contain specific requirements to be complied with by the
Licensee Entities, the Licensee Entities agree that (i) all uses, including
display, advertising and/or promotional activities, relating to and/or
incorporating the Licensed Marks, the Trump Names, the Related Intellectual
Property and/or the DJT/Ivanka Likenesses/Images by the Licensee Entities and
Permitted Sublicensees shall in all respects, including as to theme, media,
content, standards and policies, be conducted in a dignified manner consistent
with or exceeding the high reputation and importance of the Licensed Marks, the
Trump Names, the Related Intellectual Property and the DJT/Ivanka
Likenesses/Images as of the Effective Date, and (ii) for so long as the Licensee
Entities utilize any of the Licensed Marks, the Trump Names, the Related
Intellectual Property and/or the DJT/Ivanka Likenesses/Images at any Casino
Property, the Licensee Entities shall ensure that the physical quality of such
Casino Property shall be equal to or greater than the quality of such Casino
Property as of the date hereof.

4.1.6. Promptly following the Effective Date, at the Trump Parties’ request, the
Parties shall cooperate to arrange for a reputable third party firm reasonably
acceptable to both the Licensee Entities and the Trump Parties and experienced
in conducting quality assurance reviews with respect to gaming companies similar
to the Company (a “Quality Assurance Consultant”) to conduct a review and
evaluation of the quality of each of the Casino Properties in accordance with
such firm’s customary procedures. Through such review and evaluation, benchmark
quality ratings for the respective Casino Properties (“Benchmarks”) shall be
established by such Quality Assurance Consultant and reported in writing to each
of the Parties. Additionally, with respect to the Trump Taj, at the Trump
Parties’ request, the Parties shall cooperate to arrange for a Quality Assurance
Consultant to conduct a review and evaluation of the quality of the Trump Taj to
establish a new benchmark quality rating for the Trump Taj after August 1, 2012
(the “Second Taj Benchmark”). The Trump Parties and the Licensee Entities shall
each pay half of the cost of engaging a Quality Assurance Consultant to
establish the Benchmarks and the Second Taj Benchmark. From time to time
following establishment of the Benchmarks or, in the case of the Trump Taj, the
Second Taj Benchmark (but with respect to any Casino Property, no more
frequently than once during each twelve (12) month period), the Trump Parties
shall have the right to require that the Licensee Entities permit the applicable
Quality Assurance Consultant to perform a similar review and evaluation of one
or more of the Casino Properties (a “Subsequent Quality Assurance Review”);
provided, however, that any such Subsequent Quality Assurance Review shall be at
the sole cost and expense of the Trump Parties, unless such Subsequent Quality
Assurance Review results in a Failed Review Report (as defined below), in which
event (x) the costs and expenses of such Subsequent

 

- 24 -



--------------------------------------------------------------------------------

Quality Assurance Review (and any follow-up quality assurance review conducted
by the Quality Assurance Consultant within twelve (12) months thereafter to
determine whether the conditions that resulted in such Failed Review Report have
been cured or remedied) shall be borne by the Licensee Entities and (y) such
follow-up quality assurance review shall be permitted under this Section 4.1.6,
notwithstanding that it takes place within twelve (12) months of such Subsequent
Quality Assurance Review. In the event that any Subsequent Quality Assurance
Review finds in writing that the quality rating for any of the Casino Properties
is (i) in the case of Trump Marina or Trump Plaza, less than ninety-five percent
(95%) of the applicable Benchmark for such Casino Property or (ii) in the case
of Trump Taj, less than ninety percent (90%) of the applicable Benchmark for
such Casino Property, with respect to a Subsequent Quality Assurance Review
conducted on or before August 1, 2012, or less than ninety-five percent (95%) of
the Second Taj Benchmark, with respect to a Subsequent Quality Assurance Review
conducted after August 1, 2012 (a “Failed Review Report”), the Licensee Entities
shall be deemed to have engaged in a Non-Conforming Activity and the provisions
of Sections 4.2.1 and 4.2.2 shall apply. If the Licensee Entities proceed to
carry out the recommendations set forth in any such Failed Review Report with
respect to the conditions that resulted in such Failed Review Report, or to take
other actions to correct or remedy the conditions that resulted in such Failed
Review Report, within the recommended time period set forth in such Failed
Review Report (or within 90 days, if no such time period is specified in such
Failed Review Report), such Non-Conforming Activity shall be deemed cured within
the Cure Period for purposes of this Section 4.1.6 and Section 4.2.2. If the
Licensee Entities fail to carry out the recommendations set forth in any such
Failed Review Report with respect to the conditions that resulted in such Failed
Review Report, or fail to take other actions to correct or remedy the conditions
that resulted in such Failed Review Report, within the recommended time period
set forth in such Failed Review Report (or within 90 days, if no such time
period is specified in such Failed Review Report), such Non-Conforming Activity
shall be deemed not to have been cured within the Cure Period for purposes of
this Section 4.1.6 and Section 4.2.2 (it being understood that the Licensee
Entities shall not be entitled to any additional cure period under Section 4.2.2
under these circumstances).

4.2. Misuse; Cure Provision; Termination.

4.2.1. In the event that any Trump Party, upon review of samples submitted by
Trump Holdings or inspection of the Casino Properties or otherwise, in its
reasonable business judgment, believes that the Licensee Entities or the
Permitted Sublicensees, in their conduct of activities under the Licensed Marks,
the Trump Names, the Related Intellectual Property and/or the DJT/Ivanka
Likenesses/Images have failed to meet the terms of this Agreement, or that any
use by the Licensee Entities or Permitted Sublicensees are not considered
Current Uses, Similar Uses, Existing Product Uses and/or other uses permitted
pursuant to this Agreement, or have otherwise violated any of the other
provisions of this Agreement (other than with respect to Non-Permitted Use,
which shall be governed by Section 4.2.3), such Trump Party shall provide the
applicable

 

- 25 -



--------------------------------------------------------------------------------

Licensee Entity and/or Licensee Entities with written notice thereof. Such
notice shall specify in reasonable detail the activities that fail to comply
with the terms of this Agreement (the “Nonconforming Activities”) and the manner
in which such Nonconforming Activities fail to meet the terms of this Agreement.
The Licensee Entity and/or Licensee Entities shall or shall cause the other
Licensee Entities or shall cause the Permitted Sublicensees to correct or cure
such non-compliance within ten (10) business days from the date of such Trump
Party’s notice thereof; provided, however, that if such non-compliance cannot
reasonably be cured within such ten (10) business day period, so long as the
Licensee Entities shall be diligently proceeding to cure (or to cause Permitted
Sublicensees to cure) the non-compliance, the Licensee Entities shall have a
reasonable period of time to cure such non-compliance, not to exceed sixty
(60) days in the aggregate (inclusive of the initial ten (10) business day
period) (the “Cure Period”).

4.2.2. If the Licensee Entities shall have failed to correct (or to have caused
Permitted Sublicensees to correct) or cure any Nonconforming Activities within
the Cure Period (or within the applicable period referred to in Section 4.1.6),
the Trump Parties’ sole and exclusive remedy (except as provided in
Section 4.2.3) shall be to maintain an action in the district court for the
District of New Jersey or state court located in New Jersey for declaratory
judgment and/or injunctive relief seeking to compel the Licensee Entities to
comply (or to cause Permitted Sublicensees to comply) with the terms of this
Agreement. Subject to Section 4.2.3, the Trump Parties shall not have the right
to terminate this Agreement for any one or more Non-Conforming Activities,
unless a court determines that the Licensee Entities have failed to comply with
a court order or injunction obtained by the Trump Parties in a proceeding
brought by the Trump Parties pursuant to this Section 4.2.2. Trump Holdings
shall pay all costs and expenses incurred by the Trump Parties in maintaining an
action pursuant to this Section 4.2.2 in the event (i) the Licensee Entities
fail to cure any Nonconforming Activities in accordance with Section 4.1.6
following receipt of a Failed Review Report, or (ii) the court determines that
the Licensee Entities and/or the Permitted Sublicensees engaged in Nonconforming
Activities and failed to correct such Nonconforming Activities within the Cure
Period. The Trump Parties shall pay all costs and expenses incurred by the
Licensee Entities or Permitted Sublicensees in the event a court determines that
neither the Licensee Entities or Permitted Sublicensees engaged in Nonconforming
Activities.

4.2.3. Notwithstanding the foregoing, without limiting any of the Trump Parties’
other rights and remedies under this Agreement, if any of the Licensee Entities
and/or Permitted Sublicensees at any time (a) uses the Licensed Marks, the Trump
Names, DJT/Ivanka Likenesses/Images or the Related Intellectual Property for any
properties other than the Casino Properties or for a Casino Property that does
not currently use such Licensed Mark, Trump Names, Related Intellectual Property
or DJT/Ivanka Likenesses/Images as applicable; (b) uses the Licensed Marks, the
Trump Names, the Related Intellectual Property or DJT/Ivanka Likenesses/Images
for any form of Other Uses (except as expressly permitted by the Trump Parties);
(c) breaches Section 9.2 herein; (d) uses the Ivanka Names; (e) uses the
Licensed Marks, Trump Names or

 

- 26 -



--------------------------------------------------------------------------------

Related Intellectual Property or DJT/Ivanka Likenesses/Images in violation of
Section 2.1.5 or Section 2.1.6; (f) fails to procure and maintain the insurance
required by Section 5.1.1; or (g) fails to indemnify the Trump Parties for a
third party claim in accordance with Section 6.4.1(ii) (any such act or use, a
“Non-Permitted Use”), then the Trump Parties may provide the Licensee Entities
with written notice thereof, specifying such Non-Permitted Use in reasonable
detail. The Licensee Entities shall correct or cure such Non-Permitted Use
within ten (10) business days from the date of such Trump Party’s notice
thereof; provided, however, that if such Non-Permitted Use cannot reasonably be
cured within such ten (10) business day period, so long as the Licensee Entities
shall be diligently proceeding to cure such Non-Permitted Use, the Licensee
Entities shall have a reasonable period of time to cure such Non-Permitted Use,
not to exceed thirty (30) days in the aggregate, including such initial ten
(10) business day period. If after thirty (30) days from the date of notice by
any Trump Party to the Licensee Entities of a Non-Permitted Use, the Licensee
Entities shall have failed to correct or cure (or to have caused Permitted
Sublicensees to correct or cure) such Non-Permitted Use, the Trump Parties shall
have the right to terminate this Agreement and Trump Holdings shall pay all
actual out of pocket costs and expenses, supported by invoices, incurred by such
Trump Party as a result of such Non-Permitted Use.

4.2.4. If any of the Trump Parties breaches any provision of this Agreement,
then Trump Holdings shall provide the Trump Parties with written notice thereof,
specifying such breach in reasonable detail. The Trump Parties shall correct or
cure such breach within ten (10) business days from the date of notice thereof;
provided, however, that if such breach cannot reasonably be cured within such
ten (10) business day period, so long as the Trump Parties shall be diligently
proceeding to cure such breach, the Trump Parties shall have a reasonable period
of time to cure such breach, not to exceed sixty (60) days in the aggregate,
including such initial ten (10) business day period.

4.2.5. Nothing contained in this Section 4.2 shall limit the rights of the
Licensee Entities under Section 10.13.2 or limit the rights of the Trump Parties
under Section 10.13.1.

5. Duties and Covenants of Parties.

5.1. Duties and Covenants of the Licensee Entities. The Licensee Entities shall
assume and fulfill the following obligations:

5.1.1. Trump Holdings shall, at its own cost and expense, to the extent
available to Trump Holdings at commercially reasonable rates, procure and
maintain, through the last day of the Term of this Agreement (and thereafter as
set forth in clause VI below), with respect to any and all of the Licensed
Marks, the Trump Names, the Related Intellectual Property and the DJT/Ivanka
Images/Likenesses and the Licensee Entities and Permitted Sublicensees’ use
thereof, and provide Trump, on an annual basis,

 

- 27 -



--------------------------------------------------------------------------------

with certificates of insurance delivered to The Trump Organization, 725 Fifth
Avenue, 26th Floor, New York, New York 10022, Attn: Allen Weisselberg, with a
copy to Ivanka Trump at the same address, evidencing as a minimum the following
coverage:

I. Comprehensive General Liability Insurance, written on an occurrence basis,
with limits of $1 million per occurrence and $2 million general aggregate,
excluding umbrella coverage, for claims against bodily injury and property
damage including loss or damage by terrorist acts. Such coverage shall include
products liability and completed operations, broad form contractual (written and
oral), personal injury, liquor liability, host liquor liability, garage keepers
liability, and advertising liability, and extending the definition of bodily
injury to include humiliation and harassment.

II. Worker’s Compensation Insurance subject to the statutory limits and
employer’s liability insurance with a limit of at least $500,000 per accident
and per disease per employee.

III. Professional Liability Insurance with limits of $10 million for each
occurrence and $10 million general aggregate.

IV. Network & Privacy Insurance (also known as Internet Security Insurance),
provided that the Licensee Entities shall not be required to pay premiums for
such insurance in an amount greater than $15,000 in any twelve (12) month period
(or, in the event the Licensee Entities launch a Licensee Entities Online Gaming
Website, an amount greater than $30,000 in any twelve (12) month period),
provided that such amounts shall be revised to reflect inflation.

V. Umbrella Liability Insurance in addition to primary coverage in an amount not
less than $50 million per occurrence and $50 million aggregate on terms
consistent with the Comprehensive General Liability Insurance required hereof
under subsection (I) above.

VI. For a period of 18 months after the end of the Term of this Agreement, tail
insurance with respect to the insurance policies described in clauses I through
V above (to the extent such policies would not cover claims made during such
18-month period).

VII. All policies of insurance procured by Trump Holdings shall be issued by
insurance carriers with a financial strength and claims paying ability rating of
at least “A- : X” from A.M. Best Company.

VIII. All policies procured by Trump Holdings shall name each of the Additional
Insureds (as defined below) as additional insureds and shall be entitled to
recover for any loss or damage occasioned to it, its agents, employees

 

- 28 -



--------------------------------------------------------------------------------

and contractors by reason of negligence. The term “Additional Insureds” shall
mean Donald J. Trump and any designees of Donald J. Trump, Ivanka Trump, The
Trump Organization and each of their respective officers, agents, directors,
employees, servants, partners, members, affiliates, successors and assigns.
Additionally, all policies shall contain a waiver of subrogation against Trump
and the Additional Insureds.

IX. All policies of insurance must remain in force and may not be cancelled for
non-payment of premium or allowed to lapse except after thirty days’ prior
notice from the insurance company to Trump Holdings and consequently replaced
without any lapses in coverage, with the required minimum insurance coverage as
required hereof in this Section of this Agreement. Trump Holdings shall be
solely responsible for the payment of all premiums and no Trump Party shall have
any obligations for the payment thereof notwithstanding that such Trump Party is
named as an additional insured.

5.1.2. The Licensee Entities shall not (and shall cause Permitted Sublicensees
not to) violate any applicable laws, regulations, orders, and other governmental
and regulatory requirements relating to the advertising, promotion, and
operation of the Licensee Entities or any Casino Property.

5.1.3. The Licensee Entities agree, upon the reasonable written request of a
Trump Party and at such Trump Party’s sole cost and expense, to execute (and to
cause Permitted Sublicensees to execute) additional documents or instruments
deemed necessary or appropriate, in the reasonable judgment of such Trump Party,
to confirm the License granted herein or record this Agreement.

5.1.4. The Licensee Entities shall not (and shall cause their Affiliates, and
Permitted Sublicensees not to), (i) challenge any Trump Party’s present and/or
future use of the Licensed Marks, the Trump Names, the Related Intellectual
Property, the Ivanka Names and the DJT/Ivanka Likenesses/Images to the extent
such use does not violate Section 2.5.1 or 2.5.2; (ii) contest the fact that the
rights of the Licensee Entities under this Agreement for use of the Licensed
Marks, the Trump Names, the Related Intellectual Property and the DJT/Ivanka
Likenesses/Images are solely those of a licensee and will terminate as provided
herein; (iii) represent in any manner that the Licensee Entities have any title
or right to the ownership, registration, and/or use of the Licensed Marks, the
Trump Names, the Related Intellectual Property or the DJT/Ivanka
Likenesses/Images, in any manner, except as set forth in this Agreement;
(iv) challenge the License granted hereunder or the legality of the terms
hereof; (v) challenge any Trump Party’s ownership of the Licensed Marks, the
Trump Names, the Related Intellectual Property, the DJT/Ivanka Likenesses/Images
or the Ivanka Names; or (vi) engage in any activity which could reasonably be
expected to harm the reputation of the Licensed Marks, the DJT/Ivanka
Likenesses/Images, the Trump Names, the Related Intellectual Property and/or the
Ivanka Names.

 

- 29 -



--------------------------------------------------------------------------------

5.1.5. The Licensee Entities acknowledge and agree that nothing contained in
this Agreement and/or anything contemplated hereunder shall be construed to
confer upon the Licensee Entities any right to have the Licensed Marks or the
Trump Names registered in the name of any Licensee Entity, subject to
Section 2.6. The Licensee Entities further acknowledge and agree that nothing
contained herein shall be construed to vest in the Licensee Entities any right
of ownership in or to the Licensed Marks or the Trump Names and the Licensee
Entities shall not, directly or indirectly, register or cause to be registered
in any country or governmental subdivision, any trademark, service mark or trade
name consisting of, related to, and/or constituting a colorable imitation of the
Licensed Marks or the Trump Names, provided however, that the name “Taj Mahal”
or “Taj” shall not be deemed to be consisting of, related to and/or a colorable
imitation of any Licensed Marks for purposes of this Section 5.1.5. The Licensee
Entities shall not register any domain names as an Internet domain name (or
similar or successor address) that contain the Trump Names or the Licensed Marks
(other than the Domain Names and the Restricted Names). Upon termination or
expiration of this Agreement, the Licensee Entities hereby agree to allow any
such registration for the Domain Names (other than the Restricted Names) to
lapse or, at the request of the applicable Trump Party, to cancel or assign to
such Trump Party any such registration (other than the Restricted Names and the
Taj Mahal Mark) without payment. For purposes of clarification, nothing in this
Section 5.1.5 or elsewhere in this Agreement shall prohibit any of the Licensee
Entities from acquiring (in accordance with Section 2.7.1) any rights in the Taj
Mahal Marks or any trademark or domain name that contains any of the Taj Mahal
Marks.

5.1.6. The Licensee Entities agree and undertake to (and to cause the Permitted
Sublicensees to) use the Licensed Marks, the Trump Names, the Related
Intellectual Property and the DJT/Ivanka Likenesses/Images only in accordance
with all requirements of all governmental authorities, having jurisdiction over
the Licensee Entities, and/or Permitted Sublicensees or the use by the Licensee
Entities and/or Permitted Sublicensees of the Licensed Marks and the DJT/Ivanka
Likenesses/Images.

5.1.7. The Licensee Entities agree that, in using the Licensed Marks, if a Trump
Party shall request, the Licensee Entities will (and will cause the Permitted
Sublicensees to) add the designation ®, “SM”, or “TM”, or other registration or
trademark or service mark notice, and to the extent practical (if Trump shall
reasonably request in conformance with industry practice), a statement that the
Licensed Marks are trademarks or service marks of Trump licensed by Trump for
use by the Licensee Entities.

5.1.8. So long as any Casino Property (including any Taj Expansion, Marina
Expansion and/or Plaza Expansion, as applicable) continues to utilize the Trump
Names, the Licensed Marks, the DJT/Ivanka Likeness/Images pursuant to this
Agreement, (i) such Casino Property shall at all times continue to be a
Qualifying Casino Property and (ii) such Casino Property shall be used solely
for Holdings’ Casino Activities.

 

- 30 -



--------------------------------------------------------------------------------

5.2. Duties and Covenants of the Trump Parties.

5.2.1. Each of the Trump Parties agrees that it: (i) shall not challenge the
License granted hereunder or the legality of the terms hereof and (ii) shall not
violate in any material respect any applicable laws, regulations, orders, and
other governmental and regulatory requirements relating to the advertising,
promotion, and operation of the Licensee Entities.

5.2.2. Each of the Trump Parties agrees, upon the reasonable written request of
any of the Licensee Entities and at such Licensee Entity’s sole cost and
expense, to execute additional documents or instruments deemed necessary or
appropriate, in the reasonable judgment of the Licensee Entities, to confirm the
License contemplated herein or record this Agreement.

5.2.3. Trump hereby agrees, upon the reasonable, written request of the Licensee
Entities and at such Licensee Entity’s sole cost and expense, to promptly
execute all documents or instruments deemed reasonably necessary by the Licensee
Entities to permit the Licensee Entities to (i) secure registrations (and all
renewals thereof) of the Licensed Marks in Trump’s name in New Jersey to the
extent available and (ii) file applications for registration of the Licensed
Marks in Trump’s name in New Jersey to the extent available, and the Licensee
Entities shall have the right to secure and maintain such applications or
registrations or file such applications in Trump’s name at the Licensee
Entities’ expense; provided that the Licensee Entities, in the prosecution of
such applications or registrations, shall not agree to any disclaimer of the
Trump Names, the Related Intellectual Property or other limitation with respect
to the Licensed Marks nor shall the Licensee Entities enter into any agreement
regarding the Licensed Marks without Trump’s prior written consent, which
consent shall not be unreasonably withheld or delayed. The Licensee Entities
shall, at the Licensee Entities sole cost and expense, provide copies of all
such filings and related documents to Trump. Nothing contained herein shall
permit, and the Licensee Entities shall not have any right to, secure
registrations or file applications in any jurisdiction, in a Trump Party’s name.
The Licensee Entities shall have no obligation to file or secure registrations
of the Licensed Marks pursuant to this Section 5.2.3.

5.2.4. Each of the Trump Parties agrees not to interfere in any material respect
with the use by the Licensee Entities and Permitted Sublicensees of the Trump
Names, Related Intellectual Property, Licensed Marks and/or the DJT/Ivanka
Likenesses/Images in accordance with the terms of this Agreement.

5.2.5. On the Effective Date, each of the Trump Parties shall execute and
deliver to Beal Bank a Consent and Agreement (the “Trump Consent”) whereby the
Trump Parties shall consent to the pledge by the Licensee Entities to Beal Bank,
in its

 

- 31 -



--------------------------------------------------------------------------------

capacity as collateral agent (“Collateral Agent”) for the First Lien Lenders
under the New Term Loan (each as defined in the Plan of Reorganization), of the
Licensee Entities’ rights under this Agreement, which shall (i) provide that, in
the event of a default by the Licensee Entities in the performance of any of
their obligations under this Agreement, or upon the occurrence or non-occurrence
of any event or condition under this Agreement which would permit the Trump
Parties to terminate this Agreement, the Trump Parties shall not terminate this
Agreement until the Trump Parties first give written notice thereof to the
Collateral Agent and permit the Collateral Agent the same period of time (after
the giving and receipt of such notice) afforded to the Licensee Entities under
this Agreement to cure such default; (ii) state that the Trump Parties must
deliver to the Collateral Agent, concurrently with the delivery thereof to the
Licensee Entities, a copy of each notice of termination or of an intent to
terminate this Agreement; (iii) state that, upon the enforcement and transfer of
the rights of the Licensee Entities under this Agreement to the Collateral
Agent, the Trump Parties will recognize the Collateral Agent as the licensee
under this Agreement in the place and stead of the Licensee Entities; and
(iv) contain such other terms as are reasonably acceptable to both Parties.

5.3. Termination of Certain Agreements.

5.3.1. Each of the Parties (for itself and its Affiliates) hereby terminates the
Terminated Agreements in all respects (to the extent not previously terminated),
effective immediately; provided, however, that, concurrently with the execution
of this Agreement, the Parties shall enter into an Amended and Restated Services
Agreement. Without limiting, and in furtherance of, the foregoing, each of the
Parties (for itself and its Affiliates) hereby irrevocably and unconditionally
forever releases and discharges in all respects each other Party and its
Affiliates from any and all rights and obligations under, pursuant to or in
connection with any of the Terminated Agreements (other than the rights and
obligations under the Amended and Restated Services Agreement to be entered into
as of the date hereof).

5.3.2. This Agreement shall be deemed to amend, restate and supersede, the Prior
License Agreement.

6. Protection of Licensed Marks.

6.1. Notification of Unauthorized Use of Licensed Marks. In the event that any
of the Licensee Entities shall become aware of any unauthorized use or
infringement of any of the Licensed Marks, the Trump Names, Related Intellectual
Property or the DJT/Ivanka Likenesses/Images by any third party or any act of
unfair competition by any third party relating to any of the Licensed Marks, the
Trump Names, the Related Intellectual Property or the DJT/Ivanka
Likenesses/Images, in each case in connection with Holdings’ Casino Activities,
Trump Holdings shall promptly notify the Trump Parties of such unauthorized use,
act of unfair competition or infringement. In the event a Trump Party shall
become aware of any unauthorized use or infringement of any of the Licensed
Marks, the Trump Names, Related

 

- 32 -



--------------------------------------------------------------------------------

Intellectual Property or the DJT/Ivanka Likenesses/Images in connection with
Casino and Gaming Activities in the Restricted Territories by any third party,
or any act of unfair competition by any third party relating to any of the
Licensed Marks or the DJT/Ivanka Likenesses/Images in connection with Casino and
Gaming Activities, such Trump Party shall promptly notify Trump Holdings of such
unauthorized use, act of unfair competition or infringement.

6.2. Suits Related to Licensed Marks.

6.2.1. Any of the Licensee Entities, at its sole cost and expense, may institute
and prosecute infringement actions or similar proceedings with respect to the
unauthorized use or infringement of any of the Licensed Marks or the DJT/Ivanka
Likenesses/Images by any third party or any act of unfair competition by any
third party relating to any of the Licensed Marks or the DJT/Ivanka
Likenesses/Images, in each case to the extent the third-party products or
services (i) directly relate to Casino and Gaming Activities in the Restricted
Territories as they pertain to and are conducted at the Casino Properties and
(ii) are likely to result in brand confusion with respect to the Licensed Marks
or the DJT/Ivanka Likenesses/Images within the Restricted Territories. In such
event, the applicable Trump Party shall reasonably cooperate with Trump
Holdings, at Trump Holdings’ sole cost and expense, in the prosecution of such
actions and shall, if requested by Trump Holdings, and at Trump Holdings’ sole
cost and expense, join with Trump Holdings as a party to any action brought by
Trump Holdings for such purpose. Any recovery as a result of the prosecution of
such actions shall belong solely to Trump Holdings (solely to the extent such
recovery relates to third-party products and services as described in clauses
(i) and (ii) above), except that the applicable Trump Party shall have the right
to recover from such third party any losses and damages suffered by such Trump
Party as a direct consequence of such infringement or other action. Should Trump
Holdings fail to take action within ninety (90) days of receiving notice thereof
(or otherwise notifies the applicable Trump Party of its intent not to take
action), such Trump Party may, at its expense, bring such action or proceeding
and shall be entitled to any recovery therefrom.

6.2.2. In the event of the institution of any infringement action by a third
party against the Licensee Entities or any Permitted Sublicensees for use of any
of the Licensed Marks, the Trump Names, Related Intellectual Property or the
DJT/Ivanka Likenesses/Images in accordance with the provisions of this
Agreement, Trump Holdings shall promptly notify the applicable Trump Party of
such action in writing. Such Trump Party shall reasonably cooperate in such
defense as reasonably requested by Trump Holdings, at Trump Holdings’ expense.
Any settlement of such suit shall be subject to such Trump Party’s approval,
such approval not unreasonably to be withheld; provided, however, that the Trump
Parties may, without limitation, take into account, in good faith whether such
settlement will harm the validity, goodwill and/or integrity of, or dilute the
Licensed Marks, the Trump Names, the Related Intellectual Property, the Ivanka
Names and/or the DJT/Ivanka Likenesses/Images or any Trump Party’s rights
therein, or impose any obligations on the Trump Parties.

 

- 33 -



--------------------------------------------------------------------------------

6.3. Trump’s Duty to Indemnify the Licensee Entities. Trump hereby agrees to
indemnify each of the Licensee Entities and their Affiliates and their
respective officers, agents and employees for, and to hold each of them harmless
from and against, any causes of action, damages, liability, cost, claim, fee,
obligation or expense, including reasonable attorneys’ fees and expenses
incurred in defense of any of the foregoing (collectively, “Losses”), arising
out of or in connection with any claim that the use during the Term by the
Licensee Entities or Permitted Sublicensees of the Licensed Marks and/or the
DJT/Ivanka Likenesses/Images, in accordance with the terms of this Agreement,
for Casino and Gaming Activities for the Casino Properties infringes the
intellectual property rights of any third party, provided, however, that the
obligation to indemnify and hold harmless hereunder shall not include any Losses
suffered by the Licensee Entities or their Affiliates arising out of (x) the
negligence, bad faith or willful misconduct of the Licensee Entities, their
Affiliates or Permitted Sublicensees or (y) any breach or misrepresentation by
the Licensee Entities under this Agreement. Trump further agrees to indemnify,
defend, and hold the Licensee Entities, their Affiliates and their respective
officers, directors and employees harmless from and against any Losses arising
out of any Trump Party’s breach of Sections 2.5.1, 2.5.2 or 2.7.2 or any breach
of Sections 3.1 or 3.2 of this Agreement.

6.4. Licensee Entities’ Duty to Indemnify the Trump Parties.

6.4.1. Each of the Licensee Entities hereby agrees to jointly and severally
indemnify the Trump Parties, their Affiliates and their respective officers,
agents, employees, successors and assigns for, and to hold each of them harmless
from and against, any Losses arising out of or in connection with: (i) any
Nonconforming Activities and/or any Non-Permitted Use by the Licensee Entities
or Permitted Sublicensees, (ii) any third party claims (other than any third
party claim for which Trump has agreed to indemnify the Licensee Entities under
Section 6.3) resulting from any activities (x) relating directly or indirectly
to use of the Licensed Marks, the Trump Names, Related Intellectual Property,
the Restricted Names, the Taj Mahal Marks and/or the DJT/Ivanka
Likenesses/Images by the Licensee Entities or Permitted Sublicensees or
(y) conducted at the Casino Properties, (iii) a claim by any Person that the use
of the Taj Mahal Marks by the Licensee Entities or Permitted Sublicensees
infringes the intellectual property rights of such Person, and (iv) any breach
by the Licensee Entities or Permitted Sublicenses of any of the terms of this
Agreement; provided, however, that the obligation to indemnify and hold harmless
hereunder shall not include any Losses suffered by any Trump Party arising out
of (A) the negligence, bad faith or willful misconduct of any Trump Party or
(B) any breach or misrepresentation by such Trump Party under this Agreement.

 

- 34 -



--------------------------------------------------------------------------------

7. Term; Termination

7.1. Term. The term (the “Term”) of this Agreement shall commence on the date
hereof and continue until terminated pursuant to Section 4.2, 7.2, 7.3 or 10.4
hereof.

7.2. Termination. Trump Holdings may terminate this Agreement at any time by
giving the Trump Parties thirty (30) days prior written notice thereof; provided
that Trump Holdings shall not make (and shall cause its Affiliates and all
Persons within its control not to make) any public announcement, including,
without limitation, issue any press release, conduct any interviews or
discussions with the media (collectively, “Public Announcements”) regarding any
such termination of this Agreement by Trump Holdings until such time as such
Public Announcements are approved in writing by the Trump Parties (which
approval may not be unreasonably withheld or delayed). The Trump Parties may
terminate this Agreement only as provided in Section 4.2 hereof.

7.3. Termination Upon Sale. Subject to (a) the rights of any third party that
acquires a Casino Property to use the applicable Licensed Mark during the
applicable Six Month Period as provided in Section 9.2.2 and (b) Section 8
hereof, at such time as none of the Licensee Entities owns any of the Casino
Properties, this Agreement shall automatically terminate and be of no further
force or effect.

7.4. Rights Following Termination. Upon the termination of this Agreement in
accordance herewith, except to the extent permitted with respect to any
applicable Six Month Period and as otherwise set forth in this Section 7.4,
neither the Licensee Entities, nor their Permitted Sublicensees, successors or
assigns shall have any right to exploit or in any way use the Licensed Marks,
the Trump Names, the Related Intellectual Property or the DJT/Ivanka
Likenesses/Images. Within six (6) months after any such termination, the
Licensee Entities shall discontinue, and shall cause their Permitted
Sublicensees to discontinue, all use of the Licensed Marks, the Trump Names, any
Related Intellectual Property and the DJT/Ivanka Likenesses/Images (it being
understood that any such uses following termination of this Agreement, during
the Six-Month Period or under Section 2.6 shall be subject to the terms,
conditions and limitations set forth in this Agreement). Notwithstanding the
foregoing, in each instance, the Licensee Entities shall make reasonable,
diligent efforts, and shall cause the Permitted Sublicensees to use reasonable,
diligent efforts, to discontinue all use of the Licensed Marks, the Trump Names,
Related Intellectual Property, and the DJT/Ivanka Likenesses/Images (as
applicable) sooner than the aforementioned time periods and shall not be
permitted any new uses of the Licensed Marks, the Trump Names, Related
Intellectual Property or the DJT/Ivanka Likenesses/Images during the
aforementioned time periods.

8. Survival of Certain Terms Upon Termination. Notwithstanding the termination
of this Agreement, until such time as the Licensee Entities and Permitted
Sublicensees shall, pursuant to the terms hereof, be required to discontinue all
use of the Licensed Marks, the Trump Names, the Related Intellectual Property
and the DJT/Ivanka Likenesses/Images, the Licensee Entities and their Permitted
Sublicensees shall be obligated to comply with the provisions of

 

- 35 -



--------------------------------------------------------------------------------

Sections 4.1, 4.2, 5, and 6.1 hereof (as applicable) and the restrictions
pertaining to the Licensee Entities contained in Section 2. The termination of
this Agreement for any reason whatsoever shall not relieve (i) the Licensee
Entities and any of their Permitted Sublicensees of any rights or obligations
pursuant to Sections 2.1.6, 2.5.2, 2.7.1, 2.7.2, 2.7.3, 2.8, 3.3, 4.2.2,
5.1.1(VI), 5.1.4 (except that, for purposes of this Section 8, the reference to
“the extent such use does not violate Section 2.5.1” shall be deemed deleted),
5.1.5, 5.3, 6.4, the restriction with respect to Public Announcements in
Section 7.2, 7.4, 8, 9.3, and 10; (ii) Trump of any of his rights or obligations
pursuant to Sections 2.5.2, 2.7.1, 2.7.2, 2.7.3, 3.1, 4.2.2, 5.2.1, 5.2.2, 5.3,
6.3, 8, 9.3 and 10 hereof; (iii) Ivanka Trump of any of Ivanka Trump’s rights or
obligations pursuant to Sections 2.5.2, 2.7.2, 3.2, 4.2.2, 5.2.1, 5.2.2, 5.3, 8,
9.3 and 10 hereof (as applicable); and (iv) any Party of its respective
obligations, if any, arising prior to the termination of this Agreement or
during the time periods described in Section 7.3 hereof.

9. Assignments and Sublicenses.

9.1. Assignment by Trump Parties. The Trump Parties may not assign any of their
rights or obligations under this Agreement without the prior written consent of
the Licensee Entities; provided, however, that subject to Section 9.3 hereof,
nothing herein shall prohibit the Trump Parties from assigning their rights and
obligations under this Agreement or the Licensed Marks, the Trump Names or
Related Intellectual Property to a Permitted Transferee who agrees to be bound
by the terms and conditions herein.

9.2. Assignment and Sublicense by Licensee Entities. Except as otherwise
provided in any agreement or instrument to which the Trump Parties and the
Licensee Entities are parties, without the prior written consent of the Trump
Parties, in their sole and absolute discretion, none of the Licensee Entities
may assign, sublicense or pledge any of their rights or obligations under this
Agreement; provided, however, that subject to Section 9.3 hereof:

9.2.1. The Licensee Entities may, in their sole discretion, sublicense their
rights relating to the Licensed Marks under this Agreement solely to any Persons
supplying slot machines and similar equipment to the Licensee Entities
(collectively, the “Permitted Sublicensees”), solely to the extent necessary to
supply such equipment at Casino Properties, provided in each case that such
Permitted Sublicensee agrees in writing to be bound by all of the terms and
conditions of this Agreement, with said sublicense terminating if and when such
Permitted Sublicensee no longer qualifies for a sublicense under this
Section 9.2.1; and

9.2.2. In the event that any of the Licensee Entities sells one or more of the
Casino Properties or any portion of any of the Casino Properties, then within
six (6) months from the date of consummation of such sale (such six (6) month
period, the “Six Month Period”), the acquirer of such Casino Property or Casino
Properties (or such portion thereof) shall discontinue all use of the Licensed
Marks, the Trump Names, the Related Intellectual Property and all DJT/Ivanka
Likenesses/Images (it being understood that such acquirer shall have a limited
license to continue to use the same during the Six

 

- 36 -



--------------------------------------------------------------------------------

Month Period, subject to all of the terms, conditions and limitations of this
Agreement). For purposes of clarification, but without limitation, upon a sale
by a Licensee Entity of any Marina Expansion, any Plaza Expansion and/or any Taj
Expansion (or any portion thereof), the provisions of this Section 9.2.2 shall
apply with respect to such property being sold.

9.3. No Release. No permitted assignment, sublicense or pledge by the Licensee
Entities or the Trump Parties of any of its or their respective rights under
this Agreement shall relieve or release such Party from any of its or their
respective obligations hereunder arising or accruing before or after such
assignment or sublicense; provided, however, that any assignment by a Trump
Party or a Permitted Transferee to a Special Purpose Assignee of this Agreement
and the rights and obligations hereunder shall, upon the consummation of such
assignment, relieve and discharge such Trump Party or such Permitted Transferee
(as the case may be) from any and all of his or its respective obligations under
this Agreement (other than the rights and obligations under Sections 2.5.1 (to
the extent applicable), 2.5.2 and the last sentence of Section 6.3 solely with
regard to a breach of Sections 2.5.1 or 2.5.2), so long as such Trump Party or
such Permitted Transferee continues to control such Special Purpose Assignee
during such time that such Special Purpose Assignee is bound by the terms of
this Agreement.

10. Miscellaneous.

10.1. Amendments; Extension; Waiver. Subject to compliance with applicable law,
this Agreement may not be amended, altered or modified except by written
instrument executed by the Trump Parties and the Licensee Entities. Failure of a
Party to enforce any one or more of the provisions of this Agreement, or to
exercise any option or other right hereunder, or to require, at any time,
performance of any of the obligations hereof, shall not be construed to be a
waiver of such provisions by such party, shall not affect, in any way, the
validity of this Agreement or such party’s right thereafter to enforce each and
every provision of this Agreement, and shall not preclude such party from taking
any other action, at any time, which it is legally entitled to take.

10.2. Entire Agreement. This Agreement shall be deemed to amend and restate the
Prior License Agreement in its entirety. This Agreement (including the Schedules
and Attachments referred to herein), constitutes the entire agreement of the
parties hereto, and supersedes the Prior License Agreement and all prior
agreements and understandings, written and oral, among the parties with respect
to the subject matter hereof. This Section 10.2 is not intended to modify the
Amended and Restated Services Agreement or imply that the Amended and Restated
Services Agreement is superseded.

10.3. Relationship of the Parties. This Agreement shall not be construed to
constitute a joint venture between any Trump Party and any of the Licensee
Entities or any of their Affiliates, and shall not constitute the Licensee
Entities or any of their Affiliates as the agent or legal representative of any
Trump Party or constitute the Trump Parties or any of their Affiliates as the
agent or legal representative of any Licensee Entity. Neither the Licensee

 

- 37 -



--------------------------------------------------------------------------------

Entities nor any Trump Party shall have any right or authority to assume or
create any obligation or responsibility, express or implied, on behalf of or in
the name of the other, or to bind the other in any manner.

10.4. Rights Upon Default. In the event that the Licensee Entities or a Trump
Party shall default in its performance of any of the terms and provisions
hereof, or shall breach or violate any of its respective covenants contained in
this Agreement, the other party shall be entitled to exercise any right or
remedy available to it either at law or in equity, subject to any express
limitations contained herein. Such rights and remedies shall include, but shall
not be limited to, termination of this Agreement (subject to the explicit terms
of this Agreement), damages and/or injunctive relief. The exercise of any right
or remedy available to the Trump Parties or the Licensee Entities shall not
preclude the concurrent or subsequent exercise by such party of any other right
or remedy, and all rights and remedies shall be cumulative.

10.5. Interpretation. When a reference is made in this Agreement to Sections or
Schedules, such reference shall be to a Section or Schedule to this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

10.6. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

10.7. Other Rights. Nothing herein shall affect any rights of the Parties under
any other agreement in effect on or at any time after the Effective Date.

10.8. Notices. All notices, offers, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (a) when delivered if personally
delivered by hand (with written confirmation of receipt), (b) one (1) Business
Day following the day sent by a nationally recognized overnight courier service,
(c) five (5) Business Days after being mailed, if sent by first class mail,
return receipt requested, or (d) on the day of transmission if sent via
facsimile transmission to the facsimile number provided by the recipient party
as set forth below, and confirmation of receipt is obtained by the Person
sending such notice, demand or other communication promptly after completion of
the transmission.

 

- 38 -



--------------------------------------------------------------------------------

If to Trump Holdings or the Trump Holdings Subsidiaries:

 

   c/o Trump Entertainment Resorts, Inc.    1000 Boardwalk at Virginia   
Atlantic City, New Jersey 08401    Telecopy: (212) 688-0397    Attention: Chief
Executive Officer If to Company:    Trump Entertainment Resorts, Inc.    1000
Boardwalk at Virginia    Atlantic City, New Jersey 08401    Telecopy: (212)
688-0397    Attention: Chief Executive Officer If to Trump:    c/o The Trump
Organization   

725 Fifth Avenue

New York, New York 10022

   Telecopy:    (212) 755-3230    Attention:    Donald J. Trump       Allen
Weisselberg       Jason D. Greenblatt       Ivanka Trump       (each in a
separate envelope and each mailed separately) If to Ivanka Trump:    Ivanka
Trump    c/o The Trump Organization    725 Fifth Avenue, 25th Floor    New York,
New York 10022    Telecopy:    (212) 688-8135    Attention:    Ivanka Trump   
   Jason Greenblatt, Esq.       (each in a separate envelope and each mailed
separately) If to the Trump Parties:    c/o The Trump Organization   

725 Fifth Avenue

New York, New York 10022

   Telecopy:    (212) 755-3230    Attention:    Donald J. Trump       Allen
Weisselberg       Jason D. Greenblatt       Ivanka Trump       (each in a
separate envelope and each mailed separately)

 

- 39 -



--------------------------------------------------------------------------------

10.9. Binding Effect; Persons Benefiting. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and the respective permitted
successors and assigns of the parties and such persons. Nothing in this
Agreement is intended or shall be construed to confer upon any entity or person
other than the parties hereto and their respective successors and permitted
assigns any right, remedy or claim under or by reason of this Agreement or any
part hereof.

10.10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same agreement, it being understood that all of the
parties need not sign the same counterpart.

10.11. Governing Law. THIS AGREEMENT, THE LEGAL RELATIONS BETWEEN THE PARTIES
AND THE ADJUDICATION AND THE ENFORCEMENT THEREOF, SHALL BE GOVERNED BY AND
INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE
OF NEW JERSEY WITHOUT REGARD TO APPLICABLE CONFLICT OF LAW, EXCEPT THAT ANY
QUESTIONS GOVERNED BY THE TRADEMARK STATUTES OF THE UNITED STATES OF AMERICA
SHALL BE GOVERNED BY AND DETERMINED PURSUANT TO AND/OR UNDER SUCH STATUTES.

10.12. Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New Jersey
and federal court located in New Jersey, in respect of any matter arising under
this Agreement. Service of process, notices and demands of such courts may be
made upon any party to this Agreement by personal service at any place where it
may be found or giving notice to such party as provided in Section 10.8 hereof.

10.13. Injunctive Relief.

10.13.1. Trump Parties’ Right to Injunctive Relief. The Licensee Entities
acknowledge that the Trump Parties would be irreparably harmed and there would
be no adequate remedy at law for the Licensee Entities, or any Permitted
Sublicensees’ violation of any covenants or agreements contained in this
Agreement. The Licensee Entities accordingly agree that, in addition to any
other remedies available to the Trump Parties upon the breach by any of the
Licensee Entities or any Permitted Sublicensees of such covenants and agreements
under this Agreement, the Trump Parties shall have the right to obtain
injunctive relief to restrain any breach or threatened breach of such covenants
or agreements or otherwise to obtain specific performance of any such covenants
or agreement.

 

- 40 -



--------------------------------------------------------------------------------

10.13.2. Licensee Entities’ Right to Injunctive Relief. The Trump Parties
acknowledge that the Licensee Entities would be irreparably harmed and there
would be no adequate remedy at law for the Trump Parties’ violation of any
covenants or agreements contained in this Agreement. The Trump Parties
accordingly agree that, in addition to any other remedies available to the
Licensee Entities upon the breach by the Trump Parties of such covenants and
agreements under this Agreement, the Licensee Entities shall have the right to
obtain injunctive relief to restrain any breach or threatened breach of such
covenants or agreements or otherwise to obtain specific performance of any such
covenants or agreement.

[remainder of page intentionally left blank]

 

- 41 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Trademark License Agreement to be executed as of the date first above
written.

 

 

Name: Donald J. Trump

 

Name: Ivanka Trump TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. By:  

Trump Entertainment Resorts, Inc.,

its general partner

By:  

 

  Name:   Title: TRUMP ENTERTAINMENT RESORTS, INC. By:  

 

  Name:   Title:

 

- 42 -



--------------------------------------------------------------------------------

TRUMP TAJ MAHAL ASSOCIATES, LLC By:  

Trump Entertainment Resorts Holdings, L.P.,

its sole member

By:  

Trump Entertainment Resorts, Inc.,

its general partner

By:  

 

  Name:   Title: TRUMP PLAZA ASSOCIATES, LLC By:  

Trump Entertainment Resorts Holdings, L.P.,

its sole member

By:  

Trump Entertainment Resorts, Inc.,

its general partner

By:  

 

  Name:   Title: TRUMP MARINA ASSOCIATES, LLC By:  

Trump Entertainment Resorts Holdings, L.P.,

its sole member

By:  

Trump Entertainment Resorts, Inc.,

its general partner

By:  

 

  Name:   Title:

 

- 43 -



--------------------------------------------------------------------------------

Schedule A

LICENSED MARKS*

U.S. Registrations

 

Mark

  

Reg. Date

  

Reg. No.

  

Goods/Services

TRUMP PLAZA

   10/30/90    1,620,477    Casino services; hotel, bar and restaurant services

TRUMP TAJ MAHAL CASINO RESORT

   3/8/94    1,825,666    See Attachment A hereto

TRUMP TAJ MAHAL CASINO RESORT

   3/2/93    1,755,971    Casino services; hotel services

TRUMP TAJ MAHAL CASINO RESORT AND DESIGN

   1/26/93    1,749,119    Casino services; hotel services

TRUMP MARINA and Design

   4/3/01    2,441,215    Casino services; hotel services

TRUMP MARINA HOTEL CASINO and Design

   10/12/04    2,892,467    Casino services; hotel services

TRUMP CARD

   12/29/00    2,414,739    Customer recognition program in the nature of an
incentive card for use in hotel, casino and resort facilities

TRUMP ENTERTAINMENT RESORTS

   01/27/09    3,566,654    Casino and Nightclub Services, resort, lodging hotel
restaurant and bar services

TRUMP ONE

   09/22/09    3,686,581    Customer recognition program in the nature of an
incentive card for use in hotel, casino and resort facilities.

TRUMP CARD

   08/14/07    3,279,265    Magnetic-coded cards used in connection with a
player tracking, marketing, and customer incentives, rewards, and rating program

 

44



--------------------------------------------------------------------------------

U.S. Trademarks

TRUMP TAJ MAHAL

TRUMP TAJ MAHAL CASINO

TRUMP MARINA

TRUMP MARINA CASINO

TRUMP MARINA HOTEL

TRUMP PLAZA

 

* All of the U.S. Registrations and U.S. Trademarks on this Schedule A may only
be used as expressly set forth in this Agreement.

 

45



--------------------------------------------------------------------------------

Attachment A

Goods/Services for Registration No. 1,825,666: (Int. Cl. 8) Spoons; (Int. Cl. 9)
Sunglasses, Signal Bells, and Magnets; (Int. Cl. 14) Jewelry; (Int. Cl. 16)
Adhesive Backed. Note Paper Pads, Playing Cards, Posters, Pencils, Ball Point
Pens, and Stationery; (Int. Cl. 18) Umbrellas, Luggage, Hip Packs, Tote Bags and
Carry-on Bags; (Int. Cl. 20) Non-Metallic Money Clips, Plastic Key Chains, and
Ornamental Novelty Pins; (Int. Cl. 21) Mugs, Beer Steins, and Glasses for
Drinking Liquor; (Int. Cl. 24) Towels; (Int. Cl. 25) Clothing; namely, T-Shirts,
Jackets, Sweatshirts, Sweatpants, Sweaters, Hats, Visors, Socks, Boxer Shorts,
Robes, Shorts, Golf Shirts, Night Shirts, and Beach Cover-ups; (Int. C1. 28)
Plush Toys, Board, Card and Parlor Games, Dice, and Gaming Equipment; namely,
Gaming Wheels; (Int. Cl. 34) Ash Trays and Cigarette Lighters. The use of any of
the foregoing shall be limited as expressly set forth in this Agreement,
including, without limitation, Section 2.4.1 and Section 4.

 

46



--------------------------------------------------------------------------------

Schedule B-1

CURRENT USES, CURRENT PRODUCT USE

All uses and activities taking place as of, or within 12 months prior to, the
Effective Date which

include the Licensed Marks and/or the Trump Names, (but not the DJT/Ivanka

Likenesses/Images which are covered by Schedule B-2), including but not limited
to the

following:

 

Advertising - printed and electronic    Candy Wrappers Ashtrays    Caps* ATM
Machines    Casino Chips/Tokens Badges    Chairs* Bags (plastic and paper,
shopping)    Check-in receipts Baskets    China* Bath Mats*    Chocolates* Beach
Slippers    Chocolate boxes* Beer Steins    Chocolate Coins* Beverage Insulators
   Clocks/watches* Billboards    Cocktail Napkins Bingo machine*    Coffee Mugs
Blankets*    Company Websites ** Bottle Openers    Comedy series held at the
Casino Properties Brochures    Computer Screens Business Cards    Corkscrews
Business Forms    Coupons Buttons    Cube Pads

 

* Items cannot be used with Trump Names, other than Licensed Marks

** Items cannot be used with Trump Names, other than Licensed Marks or “Trump
Casinos”

 

47



--------------------------------------------------------------------------------

Deck at the Trump Marina    Flatware* Decorative Picture at Trump Exchange   
Foam Cups Dental kits    Folio paper Dice    FSI (Free Standing Insert placed in
the local newspapers) Dinner Napkins       Gaming Cards Direct Mail Pieces      
Gaming Chips Directional Signage       Gaming Equipment Doors       Gaming
Guides Door Hangers (e.g., Do not disturb)       Gaming Table Protectors Dry
cleaning forms       Gaming Tables Ducks*       Gaming Table Signs Emails      
Garment Bags Email Addresses       Gift Shop Elevator screens       Gift Wrap
Elevator walls       Glassware* Employee Handbook    Entry Forms    Golf set
(includes balls, tees, towel and related paraphernalia)* Eyeglasses straps   
Greeting Cards* EZ Pay Tickets    Guest Room Amenities - including but not
limited to shampoo, lotion, conditioner, shower gel, soaps, moisturizer,
mouthwash Facebook**    Farley Marina    Guest Room Directories & Inserts Flags
   Guest Room Door Plaques Flashlights    Guest Room Ice buckets, trays

 

* Items cannot be used with Trump Names, other than Licensed Marks

** Items cannot be used with Trump Names, other than Licensed Marks or “Trump
Casinos”



--------------------------------------------------------------------------------

Guest Room Phone overlays    Mints Hand Sanitizers    Money Clips Hats*    Mouse
Pads Headbands    My Space** Helicopter    Name Tags Ice Buckets*    Napkin
holder Ice Machines    Newsstand In Room TV services    Note Pads Interoffice
envelopes    Nut packaging Jackets*    On-Property Flyers Key Cards   
On-Property Scala Screens Keychains    On-Property Signage Kiosks    Ornaments*
Lanyards/Looper Coils    Outdoor Banners Laundry bags    Outdoor Marquees
Letterhead & Envelopes    Overhead Spots Luggage*    Packaging Luggage tags   
Pads Magnets    Pai Gow Tiles Magnet clips    Paper Bags Martini Glasses*   
Passes Matches    Pencils Menus    Pens*

 

* Items cannot be used with Trump Names, other than Licensed Marks

** Items cannot be used with Trump Names, other than Licensed Marks or “Trump
Casinos”



--------------------------------------------------------------------------------

Picture Frames*    Property Websites** Piggy banks*    Property Website videos
Place Mats    Purses* Plaque outside Trump Taj Mahal    Radio Spots Plastic Bags
   Remote control holder Plastic cups    Retail Receipts Plastic Sport Bottles
   Retail Stores (e.g., Trump Exchange, Trump Times Newsstand) Plastic Stan Caps
for glassware       Rewards Catalog Player Cards       Robes* Plush       Room
Keys Podiums       Room Key holders Pool area       Roulette Wheels Post Cards
      Roulette Wheel Protectors Posters/Light boxes       Salon (e.g., Trump
Salon, Trump Taj Mahal Salon) Press Kits    Press Releases    Scala Boards Print
Ads    Shaving Kits Promotion Event Order Forms    Shirts* Promotional Items -
shirts, caps, towels, bags and jackets    Shoe Cleaners    Shot Glasses*
Property Banners       Signage Property Calendars       Slippers* Property
Flyers & Brochures       Slot Cups Property Newsletters   

 

* Items cannot be used with Trump Names, other than Licensed Marks

** Items cannot be used with Trump Names, other than Licensed Marks or “Trump
Casinos”



--------------------------------------------------------------------------------

Slot Dangles    Travel Mugs Slot machine game known only as Trump Treasury   
Travel Water Bottles    Turn Down Chocolates Slot Toppers       TV/Media Spots
Snow Globes       Twitter** Socks*       Umbrellas* Souvenirs*       Uniforms
Sundeck       Valet & Parking Tickets Spa Brochures       Vanity Kits Sugar
packets -pc       Vehicle Graphic Wraps (Trump Shuttle) Sweatshirts*      
Vehicle Signage Table Tent Cards       Vending Machines Tea bags*       Voice
broadcasts Telephone Numbers (e.g., “1877-Trump- Job)    Wall Calendar*
Tickets & Envelopes    Warmup Jackets* Toothbrushes    Warmup Suits* Toothpick
holders    Wheelchairs Tote bags*    Window Graphics (Interior & Exterior)
Towels*    Wrist Straps Toys*    YouTube** Phrases:   

On the Company and Property Websites and voice broadcasts such as public address
announcements at the Casino Properties: “Nobody Treats you like Trump”, “Trump
Casinos” “T” “Trump Rewards”, “Trump Deals”, “Trump Resorts and Casinos” “Trump
Slot Dollars”

 

* Items cannot be used with Trump Names, other than Licensed Marks

** Items cannot be used with Trump Names, other than Licensed Marks or “Trump
Casinos”



--------------------------------------------------------------------------------

“Service only Trump can Deliver”, “Trump Atlantic City”, “Trump Credit”, “Trump
News Updates” “the Trump name says it all” “Trump Style” and “Trump Lifestyle”
“Trump Outlets”.

Employment websites “Work for Trump” “I Work for Trump” “Trump Employment”
“Trump Staffing”

In conjunction with the Fulfillment Program and guest relations, “Trump
Executive”, “Trump Chairman”, “Trump Card” “Trump Services” “Trump Advantage
Pass”

On promotional materials including In-Room TV Services — “Welcome to Life- Trump
Style” “Trump Taj Mahal- make it your own” “One Name says it all- Trump”.

 

* Items cannot be used with Trump Names, other than Licensed Marks

** Items cannot be used with Trump Names, other than Licensed Marks or “Trump
Casinos”



--------------------------------------------------------------------------------

Schedule B-2

DJT/IVANKA LIKENESSES/IMAGES

The below listing is a listing of all uses of the DJT/Ivanka Likenesses/Images
which either (i) have been used by the Casino Properties within the (12) months
prior to the date hereof or (ii) are being used by the Casino Properties as of
the date hereof:

 

Advertising - printed and electronic    Posters/Light boxes Billboards    Press
Kits CD/DVD Holder*    Print Ads Company Websites    Promotion Event Order Forms
Direct Mail Pieces    Property Flyers & Brochures In-Room Channels*    Property
Newsletters On-Property Flyers    Property Websites On-Property Signage    Trump
Exchange Retail Store Outdoor Banners    Spa Brochures Penthouse suites
promotional materials*    TV/Media Spots

Plaque outside Trump Taj Mahal

As per Section 1.17 of the Agreement, within a reasonable time following the
Effective Date, Trump Holdings shall provide the Trump Parties with the images
and likenesses of Trump and/or Ivanka Trump that were used by the Casino
Properties within the twelve (12) months prior to the date hereof or are being
used by the Casino Properties as of the date hereof, and Trump Holdings and the
Trump Parties shall agree in good faith upon a reasonable number of such images
and likenesses that may be used by the Licensee Entities pursuant to this
Agreement after the Effective Date; provided however with respect to any
particular image and/or likenesses of Trump and/or Ivanka Trump that is
currently being used by the Casino Properties in accordance with the uses set
forth above, Licensee Entities shall be permitted to continue using and shall
not be required to remove or change any such image and/or likeness for a period
of one hundred and eighty (180) days after the Effective Date.

 

*

Currently uses images and likenesses of Ivanka Trump. No other items currently
use images or likenesses of Ivanka Trump other than the catalog for the
Fulfillment Program, existing copies of

 

53



--------------------------------------------------------------------------------

which can be distributed and used by the Licensee Entities, however no further
images or likenesses of Ivanka Trump or the Ivanka Names can be used thereafter
in connection with the Fulfillment Program.



--------------------------------------------------------------------------------

Schedule B-3

RELATED INTELLECTUAL PROPERTY

 

Donald Trump’s Signature used in conjunction with:   

•   Advertising - printed and electronic

  

•   Print Ads

•   Billboards

  

•   Promotion Event Order Forms

•   Company Websites

  

•   Property Flyers & Brochures

•   Direct Mail Pieces

  

•   Property Newsletters

•   Fulfillment Program Cards

  

•   Property Websites

•   On-Property Flyers

  

•   Signature Events

•   On-Property Signage

  

•   Spa Brochures

•   Outdoor Banners

  

•   Trump Exchange Retail Store

•   Posters/Light boxes

  

•   TV/Media Spots

•   Press Kits

   Donald Trump’s Voice used in conjunction with:

•   Advertising

  

•   Public address announcements

•   Company Websites

  

•   Spa Brochures

•   Press Kits

  

•   Telephone system

•   Property Websites

  

•   TV/Media Spots

Ivanka Trump’s Voice used in conjunction with:

•   In-Room Channels

  

•   Penthouse suites promotion

  